Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4028 Page 1 of 55




Jared J. Braithwaite (UT State Bar No. 12455)
  jbraithwaite@mabr.com
Daniel R. Barber (UT State Bar No. 15993)
  dbarber@mabr.com
Alexis K. Juergens (UT State Bar No. 16861)
  ajuergens@mabr.com
M ASCHOFF B RENNAN
111 South Main Street, Suite 600
Salt Lake City, Utah 84111
(801) 297-1850

Attorneys for Defendant Cloward H2O LLC


                         UNITED STATES DISTRI CT COURT
                           FOR THE DIST RICT OF UTAH


 Crystal Lagoons U.S. Corp., and
 Crystal Lagoons Technologies, Inc.,
                                                           Civil No. 2:19-cv-00796-BSJ
        Plaintiffs,
                                                             Cloward H2O LLC’s
 v.                                                      Claim Construction Appendix

 Cloward H2O LLC,                                         District Judge Bruce S. Jenkins

        Defendant.

      Pursuant to LPR 4.2(b), Defendant Cloward H2O LLC respectfully submits this separate

appendix to its claim construction brief containing other supporting materials in addition to those

found in the parties’ Joint Appendix.




                                                 1
Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4029 Page 2 of 55




 Document                                                                         Page Nos.
 Excerpts of Final Design Plans for the Hard Rock Lagoon                               1–10

 Excerpts from the American Heritage Dictionary (4th ed. 2000)                        11–15

 Utah Admin. Code R392-302-10                                                         16–18

 25 Texas Admin Code § 264.182                                                        19–33

 U.S. Patent No. 4,640,784 to Peter Cant (“Cant Prior Art”)                           34–44

 Response to Restriction Requirement, dated December 16, 2009, from the               45–48
 File Wrapper of the application for U.S. Patent No. 7,820,055

 Originally Filed Claims, dated June 25, 2007, from the File Wrapper of the           49–53
 application for U.S. Patent No. 7,820,055.


Dated: May 24, 2021.                               Respectfully submitted,

                                                   M ASCHOFF B RENNAN

                                           By: /s/ Jared J. Braithwaite
                                               Jared J. Braithwaite
                                               Daniel R. Barber
                                               Alexis K. Juergens

                                                   Attorneys for Defendant Cloward H2O LLC




                                               2
Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4030 Page 3 of 55




                               Cloward Appx 0001
Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4031 Page 4 of 55




                               Cloward Appx 0002
Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4032 Page 5 of 55




                               Cloward Appx 0003
Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4033 Page 6 of 55




                               Cloward Appx 0004
Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4034 Page 7 of 55




                               Cloward Appx 0005
Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4035 Page 8 of 55




                               Cloward Appx 0006
Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4036 Page 9 of 55




                               Cloward Appx 0007
Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4037 Page 10 of 55




                               Cloward Appx 0008
Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4038 Page 11 of 55




                               Cloward Appx 0009
Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4039 Page 12 of 55




                               Cloward Appx 0010
Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4040 Page 13 of 55




                                  The

       AM E RI CAN
       FIERITAGE
   ic.ti                             rf
                                                                 o     o




       THE ENTGLISH LANTGUAGE


                                                           Ro P5




                                      Ct Y lô
                                                N¡         s¡s
                                                     ^"¡




                           fourth     edition
                              Cloward Appx 0011
         Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4041 Page 14 of 55


     \




 a
                                 Words are included in this Dictionary on the basis of their usage.
.1

                                words that are known to have current trademark registrations ãre
                             shown with an initial capital and are also identified as trademarks.
                                                                                                   No
                              investigation has been made of common-law trademark rights in
                                                                                                  any
                             word, because such investigatbn is impracticable. The inclusion of
                                                                                                   arry
                                  word in this Dictionary is not, however, an expression of the
                               Publisher's opinion as to whether or not it is subject to proprietary
                               rights. Indeed, no definition in this Dictionaryis to le,.ga.a.a us
                                              affecting the validiry of any trademark.

                              American Heritage@ and the eagle logo are registered trademarks of
                                Forbes Inc. Their use is pursuant to a license agreement with
                                                             Forbes Inc,

                              Copyright   @   2000 Houghton   Mifflin   Company.   All rights reserved.

                             No part of this work may be reproduced or transmitted in any form or
                              by any means, electronic or mechanical, including photocoplng
                                                                                               and
                              recording, or by any information storage or retrieval system wiùrout
                               the prior written permission of Houghton Mifflin Company unless
                             such copying is expressly permitted by federal copyright iu*. eadr.ss
                                inquiries to Reference permissions, Houghton fr¡ifftin Compan¡
                                              222 Berkeley Street, Boston,   MA 02116.

                                           Visit our Web site: www.hmco.com/trade.

                                       Library ot' Congress Cataloging-in-publication Data

                            The American Heritage dictionary of the English language._4th
                                                                                          ed.
                                   P.  cm.
                                ISBN 0-395-82517-2 (hardcover)          ISBN 0-6l8_08230_l
                                (hardcover with CD ROM)             -
                                l. English language-Dictionaries
                            PEt628 .A623 2000
                            423-dc2l
                                                                                   00-025369

                                        Manufactured in the United States of ,{merica




                                                   Cloward Appx 0012
      Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4042 Page 15 of 55
port de bras I Portrait
                                port de bras (pòr' då brä')     t¡' The technique or practice of posi-                   wav rvith a roof supÞorted b1'columns, often leading to lhe entran.
                                iioning and moving the arms in ballet.
                                                                                                                         ;i"iiåil; iiil;:i;";r^ii.i       poìti,'i.{rorn portf sate' sd                                 ¡ii.::l
                                                                                                                         Apperrdix       I.l                                    ndj.
                                Fortäu Sa'lui (pOrt'da sãldo/, Põrt/, pôTtdü sä-lü/) n. Variant                                    -Porttiocoed'
                                                                                                                         pör.tière or por.tiere (pör-tyârr' por-)           A hea\T curtain h,,^-   r'
                                ôf Port Sâlut.
                                                                                                                         äcross a doorway. [French. fenrinine o[ portíer, porter' l¡om Old Fre*it
                                Porte (port. port) r. The government of the Ottoman,Empire'                              fronì Late Latin põrÈ,rius, from Latin Porta, gate See per-¿ ¡" ¡pp.nill
                                lpr.r.h. ihorr ior la Sublíne Pãrte, the High Gate' from Old French                      r.l
                                þ0rrc, gut".   See   ronf.l                                                              por.tion       (pòr/shan, port -) n. 1' A section or quantily within alarç.,
                                bortõ bouquet             (pört, põrt)   r.   See   bouquetiet' [French 1 Plrter'
                                                                                                                         ihingl a part of a rvhole. 2. A part separated.lrotn a.whole !. 4 pun
                                                                                                                                                                                                  o*

                                                                                                                         that is âllotted to a p.^on ot group, *î
                                io carry, hotd +      bouquel' bouquet l                                                                                               a help.ing of fo"d.b. it
                                ooÉe-co.chèfê or porté'cotchere                     (pôrt/kô-sh¿¡/, põrt/-)   rl'   I'                  received by an hãir. ¿ ; w-;mu"'t-äoõtv 1' o p",åitijl
                                                                                                                         oiln
                                i.arriuge    entrance leaàing through a build-ing or rvall,into an inner                            * lr¿ -tioned, -tion'ing, 'tions 1' To divide into p¿¡
                                                                                                                                "rtut.
                                                                                                                         or fate.
                                corrrtvarä. 2. A loofed structur. cõvering a drivervay at the entrance of                ;i"*;";                                                 2' ä-piouide *i,r'        .
                                ã Urif'¿ing ro provide shelter while entering or leaving
                                                                                         a vehicle' lFrench
                                                                                                                                         ái.iilui¡""'          i.*.r'                                          'r'*.''i,J,iiìål
                                                                                                                         or dowry. IMiddle Engliih, frorn Old French,.{rom Latin porljo, por¡iôr.'
                                Dorte rc(ñère i porte, àoor + rochère, for coaches ]                                     Se. per'e-i in Appeuãix                     Ll                                  adi
                                þort Elizabeth a city of southeast South Africa on an inlet of the                                                                         -porrtion'a'ble                     -poy'tió¡.s,
                                                                                                                                                      adj.                                                                        ^
                                irndi* o..un. It grew raþidly after the completion of the railroad to                    -porltionoless
                                                                                                                         pdrt.land   (pôLtrland, portr-) 1. A city      of southwest Maine on an arn
   porte-cochère                Kimberley in 1873. Population: 303,353.                                                  of the Gulf of Maine south of Lewiston..Settled c. 1632, itbecame a cq¡.
                                por.tend          (pôr¡ënár, pót-).tï.1/ -tendoed, -tend'ing, -tends                f'   mercial center in the 17th century and was state
                                                                                                                                                                                  (apital from 1820
                                                                                                                                                                                                    to
                                                                                                 portenà ø
                                To serve as an omen or a warnrng of; presage: black clouds thot                          1832. It is the largest city in the state. Population: 64,348. 2' Thelargesr
                                it"i*, Z. To indicate by predictión; fórecait: leading 1conomic .indicators              city of Oregon,   in-the northwest  part  of the state on-the Willamette Riïi
                                that Þofiend a recessíoi ÎMiddle English p ortenden, lrom Latin Portefi'                 neår its iun-ction with the Columbia River. Iounded in-l845, it grew ¿¡¿
                                 dere. See   ten- in ÂPPendix I.]                                                        Iumber-exporting port and supply point for.the California and                                    Alask¡
                                Þor.tent        (pô:rtent', ptrt-) n. 1. An indication of something impor-               soldfields.'Populãtion: 437.3 I 9. -Port'landrer n'
                                ìant or calamitous about to occur; an omen. 2. Prophetic or threâtening                  Þortland dement or portland cement fl.                  A hydraulic cement
                                .inniii.un.., sipns full of portenr' 3. Something amazing or marvelous; a                 made by heating a limestone and clay tnixtute in. a kiln and pulvenzing
                                                                                participle of portendere' to
                                 lioãigy. trutitipoi tent;n, lrom neuter past                                             the resuiting maierial. lAÍter Portland' an urban district of southern Engl
                                 portend. See PoRTEND.I                                                                   Iand.l
                                por.ten.tous (pôr-lën/tâs, pÓr-) adj l. Of the nature ol or consti-                       port Lou.is            (ldorÌs, Io-rë, loõ-ër) The capital and largest ciry of Mau.
                                iutins a Dortenl; foreboding: "The ptesent asped oJ soctety ts porlentous                 ritius, in the northwest part of the island on the Indian Ocean lt                                    þãs
                                 i¡ gríot ,hot,gi'(Edward Beilamy). 2' Futl of unspecifiable sigrrificancer               founded c. I735. Population: 143'509.
                                 .*ãitins *otid"t and awe: "Su(h a potlentous and ntyslerious monster                     þort. lv-S..(pórtrlé, portr- ) adi. -lio er,                    -li.est   1. Comfortably stout; cor
                                 roused"all my atíosir)"' (Herman Melville) 3' Marked by pompousness;                     'prt.nt.             tltony.t             ar.   fai. 2. Arúair Stately; nrajeslic;           imposing.
                                 pì"t.ntio*íy weighiy. -porten'tous'ly                    adv
                                                                                                -por'tenttous'            iFrom ponr5.l -portrlioness                             n
                                 neSS t1.                                                                                 polt.man.teau       (pôf                        t-mãn/tÓ, pÕrt-, pôrt/män-to" port/-)               fl,, pl
                                 por.terr     (pôrrtâr, pÒr,-) n. 1. A persolt employed to carry burdens'                 '-tears or -teaux (-toz, -lõzt) Alar}e                          leather suitcase that opens inlo
                                 especially an-attendant who carries travelers'òaggage at a hotel or
                                                                                                     rans-    1
                                                                                                                                                                           *    adj. General or generalizeò': a pottmnnteau
                                                                                                                          hvo hinged compartments.
                                 oótu,ioít statjon. 2. A railroad employee who waits on passengers in                     descriotlon: Dori*antrau terms lFrench porteffitfiteau i plrte-, ïom
                                                                                                         a

                                 lleeping .u, or parlor car. 3. A mãint.nan.. worker for a building or                    oortei, ro carry lfrom Old French; see loRT5) + manteau, cloak
                                                                                                                                                                                         (from Old
                                 institution. lMiàdle English porrour, from Ang]o-Norman, from Late                        French mantil, from Latin mantellun).1
                                 lxiÃ porr*år, fromLatin poitare, to carry. See þer-2 in Appendix I l                     portmanteau morph r' A rvord or part of a word that.is anal¡z'
                                 por.ter' (pòrrtàr. por,-) n. Chielly British One in charge.of a gate or                  ibl" ,, .ontitting of morä than one morpheme withoul a cìear-boundan
                                 ãoor. lMiddle English. fronr Anglo-Normatt. from Lale Laltn portattus'                   b.t*..n th"., ai French dl "of the" from d¿ "of" and ie "thel'
                                 from iatin porra."gate See per-2 in Appendix I.l                                         oárimanteau word r' -A word formed by merging the sounds'od
                                 ¡¡or.ter3 iuôrrtJr, porr-) n. Ä dark beer resembling light stout, made                   'm"uning, of two different w ords, as chortle, from chuckle anð snort
                                 irom        biowned or charred by drying at a high temperature' lshort
                                          -ult                                                                            Ëõt{"'ñiores.Uy (môrzrbe, morzt-) The capital and ]?te:I :',t "ilt
                                  lor porter's ale.)                                                                       Paoua New Guineí on southeasl New Guinea and the Guif
                                                                                                                                                                                        of Papua
                                 Poi.ter         (pôr/tar, põrr-), Cole    Albert     1891?-1964' American com-            ;.:Tr;:; i-'ii?                   Éiril.r' .-pioi". cupt. lohn Moresbv (r830-re2Ð'
                                       und lvricist lemembered for his witty and sophisticated Broadway                                                      1873, andïccupied'by the British after 1888
                                                                                                                                                                                                         Popu-
                                  oor.r                                                                                    *ll"ïr"ã.¿          here   in
                                 icores fo, musicals sucll as Anything Coes 11929)                                         Iation: 173,500.
                                 Po!'ter, Edwin Stanton 1869-1941. American filmmaker whose                                Por.to         or Pôr.to          (pô/to¡)              See   Oporto'
                                 works include the first edited film, The Lit'e of an American Fireman anò                 þã*o          nil..sr.            iå te,goj a .ity             if   .outh.u't
                                                                                                                                                                                                           lfi*::lï|il!i
                                                                                                                                                                                         r'
                                 The Great T'ain Robbery (both 1903).                                                      end of a large lagoon near the Atlantic Ocean' lt was lounoeu
                                                                                                                                                                                                                          r
      Cole Forter                                                                                                                                                                                                    '
                                 PoÉer, Katherine Anne 1890-1980. Ämerican w¡iter known for her                            emigrants fiom ìhe Azores. Populatio:r: l'263,239'
                                                                                                                                                                                         (-bé[a)
                                  carefullv crafted short stories as well as her novel Shþ ot' Fook (1962)'                póilto.b"l'lo    lpôr'r:-belio' pår' i ot ponta'belola                 1
                                  She woí a Pulitzer Prize for her Collected Stories (1965).                               Ëãi..o-.¡ãi.i"'i#íÀl   ;., pi. -ìàiä' -i"i d Ã'ttrre' verv ìarse crem)'ìr
                                  Porter, Rodney Robert 1917-1985. British biochemist He shared a                              mush¡oom. [Origin unknown                          l                                               *'
                                  1972 Noiel Prize for research on the chemical structure and nature of                    port of call               n., pt. ports of call A port where ships 9Î:f-"
                                  antibodies.                                                                                  course of voyages        to r""¿    uii.'i.",e"iäLt"il tìp;il;s' or under¡p
                                  Porter, William Sydney                  O. Henry 1862-1910' American
                                                                   Pen name
                                                                                                                                                                           ",
                                  writer wirose short siories             in a number of volumes, includ-
                                                                 ãre collected                                                 åtåil|tor entrv               tr',           A place where travelers'r
                                                                                                                                                                     pl ports of entry
                                  ing Cabbages and Kings ( 1 904) and The Four MiIIion (1906) '                                goods   .ay            ãrtourrtry under o{ficia.l tuPt*"'o?,,1u on ùe
                                                                                                                                                             leave a
                                  põr.teriage (pórrtar-íj, porr-) n. 1. The carrying of burdens or                                      "nte, (pôr/tâ-fe'lìÒ, -to-) A town ot northwest rr@'.',&P'
                                                                                                                               p6¡otgrf!o69
                                                                                                                                                                                            Lesot'
                                  goods as doni by þorter". 2. The charge for this activity'                                   ."*, rft. Lig*¡à'ni.u       ol'G.noa lt is a popular tourist
                                                                                                                                    "f                                "urr
                                  þor.ter.ess (pôrrtar-is, põrr-) n. Variant of portress¡
                                  -OOr.ter.hOUSê
                                                       (pór/tar-hous¡, pdrr-) n. 1. A cut of beef taken
                                  irom rhe thjck end of the shorr ìoin. having a T-bone and a sizable piece
                                  of tenderloin. Also called porrerhouse steak 2' Archøic An alehouse or
                                  chophouse.
                                  ss¿ofgol!eq           (pôrt-förlë-ö', pött-) n., Þ1. -os 1a, A portable     case for
                                  ioldine.uretiul, iuch as loose    päpers' photographs' or drawings b' The
                                   materi;ls collected in such a case, èspecially rvhen representative of a per-
                                   iãJr *otk' a photographer's portt'olio; an àrtist\ porrJolio oJ druwings' 2'
                                   The olfice orþost õf á cabinit member or minister of state 3' Â grgup
                                   of investmenti held by an investo¡ investment compan¡ or financial in-
                                   stitution. lltalian poriat'oglio i porta-, ftom portore, To cafiy (from Latin
                                    porrare;sie per-''in appãndii lt + foglio' sheet (from Latin folium,leaf;
                                   see bhel-3 in Appendix l).1
                                   Port Har.count (härrkart) A city of southern Nigeria in the Niger
                                   River delta southeast of Ibadan. Population: 288,900'
                                   Þort.hole (pôrrrhöl', põTtt-) n, 1. Nautical L small, usually circular
                                   iindo* in a shìp's side. 2'. An opening in a fortified wall; an embrasure'
                                   Port Huron A city of southeast Michigan on Lake Huron at the
                                   mouth of the St. Clair iìiver north-northeast of Detroit. First settled as a
          poÉico                    French fort in 1686, it grew as a lumbeling town in the igth century and
   Chisu'ick House, London;         is now a port of entry with diversified industries, Population: 33,694'
  designed by Lord Burlington      Por.t¡a (pôrrsha, pÕr/-) n. Tìre satellite of Uranus that is seventh in
                                    distance {räm the planet' fAfter Portia, rich heiress in The Merchant ot'
                                                                                                                                                                                                                                        .ì.
         (169+-r7s3)
                                           William ShakesPeare.l
                                   Venice by
                                   Por.tiici (pôrrtë-chê¡) A city of south-centrai Italy, a residential and
                                   resort suburb of Nâples on the Bay of Naples. Population: 79,259'
  1368                             poroti.co (pôrrti-ko¡, pttrr-) n-, p/. Cloward
                                                                          -coes or -cosAppx
                                                                                         A porch0013
                                                                                                  or walk-
          Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4043 Page 16 of 55
walk-through I wallyball
                                 walk-through       (wôkrthroõ¡) n. 1. .4. brief rehea¡sal, as of a play or         with exotropia. Often used in the plural. 3. Ar                                            court with               a
                                                                                                                                                                                           a                              to boun<
                                 role, performed usually in an early stage of production. 2. A television           iris or white or opaque cornea. IBack-formation
                                                                                                                                                                                                                          over the
                                 rehearsal during which no cameras are used. 3, A thorough demonstra-
                                 tion or explanation that details each step of a process.                                                                                                      lq.
                                 wa¡k.up also walk-up (wôkrüp/) r. 1. An apartment house or office                                                                                             atd                        having
                                 building with no elevator. 2. An apartment or office in a building with
                                 no elevator.
                                 walk.way (wôkrwã/) n. A passage or path for walking.                                                                                                                                           walnt
                                 Ullal.kyr.ie (wäl-kîrrè, -kirrè, vâl-, wâlrke-re, vält-) n. Variant of
                                 Valkyrie.                                                                          waf   leyed pollack n. A food tish (Theragra                    chalcoo.--
                                 ¡¡¿ll¡oy-{alkoy (wô/kë-tôrkë) n. Variant of walkie-talkie.                         northern Pacific related to the                  pollack.    aî
                                                                                                                                                                                         -o'"rnrhal                                    t
                                                                                                                                                                                                                                 1r is
                                 wal¡ (wôl) r. 1. A¡ upright structure of masonr¡ wood, plaster, or                 wall fern n. A low-growing Eurasian fern (Polypodiun,,,t-                                             (wôlrPo
                                 other building material serving to enclose, divide, or protect an area, es-        acterized by creeping slems Lhat form dense                 mats.
                                                                                                                                                                         '-txatc)
                                                                                                                                                                                                                          797.    Bti
                                 pecially a vertical construction forming an inner partition or exterior
                                 siding of a building. 2. A continuous st¡ucture of masonry or other ma-
                                 terial forming a rampart and built for defensive purposes. Often used in
                                 the plural. 3. A structure of stonework, cement, or other material built
                                                                                                                                                                                                                          as   first   I(
                                 to retain a flow of water. 4a. Something resembling a wall in appearance,
                                 function, or construction, as the exterior surface of a body organ or part:                                                                                                             7   atðl7i
                                 the abdominal wall. b. Something resembling a wall in impenetrability
                                                                                                                                                                                                                             first Prt
                                                                                                                                                                                                                                       N
                                 or strength: a wall of silence; a wall of t'og. c, An extreme or desperate
                                 condition or position, such as defeat or ruin: dríven to the wall by poverty.                                                                                                           some Êur
                                 5. Sporrs The vertical surface of an ocean wave in surfing. * tr.r.                                                                                                                 the Unìte<
                                 walled, wall.ing, walls 1, To enclose, surround, or fortifywith or as                                                                                                               and bonfi
                                 if with a wall: waII up an old window. See slmonyms at enclose. 2. To                                                                                                               be the occ
                                 divide or separate wiih or as i{ with a wall. bfteá useilwith ot'f: planned                                                                                                                    the
                                 to waII ot'f half a room. 3. To confine or seal behind a wall; immure: '?
                                 determined to wall lthebody) up ìn the cellar" (Edgar Ailan Poe). 4. To
                                 block or close (an opening or passage, for example) with or as if with a                                                                                                                     (wôV
                                 wall.                 off the wall Slang 1. Extremely unconventional.                                                                                                                       (Odobe
                                         -idioms.'
                                 2. Without    foundation; ridiculous: an accusation that is really oJf the wall.                                                                                                               long
                                 up the wall S/arg Into a state of extreme frustration, anger, or distress:                                                                                                                    [Durcl
                                 tensions that are driving me up the wall. writing (or handwriting) on                                                                                                                         ¡{lu5
                                 the wall A¡ ominous indication of the course of future events: saø tå¿                                                                                                                          (wôl
                                 writíng on the waII and fled the country. [Middle Ênglish, from Old Eng-
                                 lîsh weall, from Latin vallum, pahsade, from vallus, stake.]
                                 adj.
                                                                                                  -wallrless                                                                                                                      (vaI
                                 wal.la (wà/lä, wölra) n. Variant of wallah.
                                 wal.f a.by (wölra-bë) n., pl. -bies or wallaby           Any of various mar-
                                 supials of the genus Walløbia and related genera, of Australia and adja-           lfl¿lrl6r¡io¿ (wälohè-e)      A French-speaking region of southern                 Bel.
                                 cent islands, related to the kangaroos but generally smaller and often             gium. It was granted limited autonomy in 1980.
                                 having a colorful coat. lDharuk walaba.l                                           Wal.loon     (wö-ldonr) n. 1. Oneof aFrench-speakingpeopleof Celtic                            .Ìrì
                                 Wal.lace (wolris), Alfred Russel 1823-1913. British naturalistwho                  descent inhabiting southern and southeast Belgium and adjacenr regions                         ftþters l'
                                 developed a concept of evolution that paralleled the wo¡k of Charles Da¡-          of France. 2. The dialect of French spoken by thìs peopìe. [French [ral-                       'úter       and rel
                                 win. His works i¡cltde The Geographícal Distribution ot' Animak (1876).            lon, from Old French, of Germanic origin.]                                                     1¡rv (1963-
           wallaby               Wallace, De Witt 1889-1981. American publisher who with his wife                   wal.lop          (wöIrap) Int'ormal r. -loped,            -lop.¡¡n, -lops         f . To       '\sio-is7e)
    wallaby with joey in pouch   Lila Bell Acheson Wallace (1889-1984) fotnded Reader's Dìgest in                                                                                      -rr
                                                                                                                    beat soundly; thrash. 2. To strike with a hard blow 3. To defeat thor                            rlvork tele
                                 1922.                                                                              oughly.           1. To move in a rolling, clumsy manner; waddle. 2, To                         lffal.than
                                 Wallace, George Corley         1919-1998. American politician.,q. three-                    -intr.
                                                                                                                    boil noisily. Used of a liquid. * n. 1. A hard or severe blow. 2a. The                          rìðtof Bost
                                 time governor of Alabama (1963*1967,1971-1979, and 1983*1987), he                  ability to strike a powerful blow: ftøs a punch that delfuers a wallop, b.                      rfrsity (esta
                                 first came to national attention as an outspoken segregationist. Wallace           The capacity to create a forceful effe ct: "Therein lies the novel's emotíonal                  il{al.thet
                                 ran unsuccessfully for the presidency in 1968 and 1972.                            w allo p   and   m   o   ral     Will). [Middle Engli sh w alop en, to
                                                                                                                                                   m essage"   (G eor ge F.                                         i d¡)      tl70?-
                                 Wallace, Henry Agard 1888-1965. Vice P¡esident of the United                       gallop, from Old Norih French *waloper. See well in Appendix I.l                                 I   gous    and I
                                 States (1941-1945) under Franklin D. Roosevelt. He ran for President in                                      r.                                                                     i ofhis     song
                                 1948 on the Progressive Party ticket.
                                                                                                                    -walrlop.er
                                                                                                                    wal.lop.ing         (wölra-pìng) lnt'ormal adj. 1. Verylarge; huge:awl-            ,Wal.tOtr
                                 llllallace, Lewis Known as "Lew." 1827-1905. American general, dip-                toping f isit. 2. Very f ine;ìmir esílv e: a walioping success. * adv Used at      I ü,,*ho u
                                 lomat, and writer known especially for his novel B¿n H¿rr (1880).                  an intensive: ø walloping huge lie. 'i' n. A sound thrashing or deteat'             I They sha¡

                                 Wallace, Sir William t272?-r305. Scottish patriot who led ¡esistance               wal.low (wölto) intr.v.--lowed, -low.ing, -lows 1. To rollthe ìkr.
                                 against the English and briefly gained control of Scotland in 1298.                body about indolently or clumsily in or as if iniater, snow, or         mud     2'   ! $lalton
                                 lllf¿lol¿r6þio¿ ¿156 \J[6ol¿o¡þioa (wâ-lãrkè-e, wö-) A historical                  To lûxuriate; reveï: w'allow in selflrighteousness.3. To be plentifullysup'           '
                                                                                                                                                                                                            kmPleat
                                                                                                                     plíed: wallowing in money. 4. Td måve with difficulry in a clumsy       or  roll-   lwaltor
                                 region of southeast Romania between the Transylvanian Alps and the
                                 Danube River. Founded as a principaìity c. 1290, it was ruìed by Turkey            irg *unr".; flo'under: "Th, ,o, *itlorrdbork through the         slush, w.it.hnb'       business

                                 from 1387 until it was united with Moldavia to form Romania (1861).                bolns ot' bright water trickling down the windshìeld irom the rooJ'.'l{øe                one o{ A

                                                      aàj. & n.                                                     fyler). 5. io swell or surge Ìorth; billow. * n. 1' Íhe act or an instance               Waltol
                                 -Wal.larchi.an
                                 wal.lah  also wal.la      (wä/lä, wölrâ) ¿. 1. One employed in a partic-           oi *álo*ing. 2a. Á' pooÏ of wat". ãiÀ"¿ wheie animals go to wallou'                      tral wor
                                                                                                                    b. The depiession,      pãol, or  pt pìJ...ïuv       *"rtá*ing  uãhdt        r'        r  accomp
                                 ular occupation or activity: a kitchen wallah; rickshaw wallahs. 2. An im-
                                 portant person in a particular field or organization: "the Ritz, a t'avorite       condition    tf  deeradaLion o.'u"r[".rt ivlãld)e Englisí watowen' fton                   ll'talto
                                 haunt of Republican wallahs" (John Robinson). [From Hindi -vala, per-              Old English weaTwian. See wel-2 in Appendix t.l                                 .-         hnd, a
                                                                                                                    Wal.lów.a Mountains (wa-loura) .4. range of mountain6 n         -wal'low'er¡               walt¡
                                 taining to, connected with.]
                                 wal.la.roo (wól/a-roõr) r., pl. -roos or wallaroo A large kangaroo                 northeast Oregon rising to 3,013.4 m (9,880 ftl at Sacajawea Peak                           Song
                                 (Macropus robustus) having reddish or gray fur and living in the hilly re-         yy¡¡¡.pa.për 1ç¡1ria/p:r)                         r.
                                                                                                                                                             1. Paper o{Len coláred and printett                nstrul
                                 gions of Australia. lDharvk walaru.l                                               with designs and purt.à tó u *"u             á"J*ti""   .ou.ting.  2'.C1nprtel              that p
                                                                                                                                                           ", "
                                                                                                                    Scíence A"picture àr design .ou.ring th. balkground of ;display
                                                                                                                                                                                              scre€n'            $v.Vr
                                 wall¡board (wôlrbôrdr, -bÒrd') n. See plasterboard.
                                 wall creeper n. A long-billed crimson and gray Old World bird                      .:. r -peréd, -per.ing,"-pers               To covei witn ot ut 1¡ v¡h wallPa-               Slang

                                 (Tichodroma muraria), of alpine regions, that feeds on insects on rocþ             per.                                             -li
                                                                                                                                    To decorate a wall or room with wallpaper.                                    the õJ


                                 cliffs.                                                                            wâll-intr.
                                                                                                                             plate n. r. Â.horizontai                  tåütiliJä:ilng
                                                                                                                                                                                   ú," toP^ot.uwuü
                                                                                                                                                                                                 ptate
                                                                                                                                                                                                                  signn

                                                                                                                    at the level of the euu., fo, b.uri.g'rhä;;';ij;;t,;;?rii.rt"2' 't
                                                                                                                                                                                                                   the r,
                                 llVa l. len.stein (wölran-stnr, välten-shtrn/ ), Albrecht Eusebius                                                                                                                 tully
                                 Wenzel von. Duke of Friedland and Mecklenburg. 1583-i634. Austri                   used to attach a bracket or similar device to a wall.
                                                                                                                                                                                                 con"               [/lat
                                 an military leader who fought for the Hapsburgs during the ThirtF Years'           w;lttlug         ,. ¡o            .t..*.
                                                                                                                                                     ro.t"ì,ìroutty to.ut"a in â wall, that is
                                                                                                                                                                                                                     Itiel
                                 War (1618-1648).                                                                   nected to and used as a source of electric power.
                                                                                                                                                                                                                     mar
                                 Wal.ler (wölrar), Edmund 1606-1687. English poet known for his                     wall rock n. The rock that lorms the walls of a vein or Iode . ú^t
                                 harmonious love þics, including "Go, Lovely Rose" (I645).                          wall rue         n. A smatl,               d.ti.";'ì;;;-ä;j;i,ii*'n
                                                                                                                                                                                  to'*u'o'ìo)
                                                                                                                                                                                                                      W¡
                                 Wallen Thomas Wright Known as "Fats." 1904-1943. American jazz                     gI9*.: o_l rocks or in rocky               crevices.                       -'iteò                 c0a
                                 musician and composer whose many songs include "Honeysuckle Rose"                  üVall Street 1wô1.¡ r. íhe controlJing financial interels          of-the.L
                                                                                                                                                                                                                       ßttI
                                 and "Aìn't Misbehaving" (both 1929).                                               states' [Arter watt street                 int'*ï:"'k
                                                                                                                                                                 åiiT:üiäiii]üiä"ì;er          t"ott'
                                                                                                                                                                                                                       Na
\                                wal.let (wöUit) r. A flat pocket-sized folding case, usually made of
                                 leather, for holding paper money, cards, or photographs; a billfold. IMid-
                                                                                                                    stré¿tar)   n
                                                                                                                    wa I l-to-wa I I (wôlrta-wôl ) arlj.  1. Completely.o.y.ti -^n^n,"olt'
                                                                                                                                                                 /
                                                                                                                                                                                                                                      W
                                                                                                                                                                               i9 :^11"-Î:o, un                                        tn
     :\                          dle English waler, knapsack, possibly from Old North French*walet, roll,           to-wall carpeting. 2, Int'ormal a. Present or spreading,throl9l,'J.rrot                                            rh
                                 knapsack. See wel-2 in Appendix I.l                                                entire area: wall-to-wall'people at the.reception. b. Found  .T.t-T"lì'i¡u,                                        B
           þ                     wall.eye (wôl/i') r. '1. p/. walleye or -eyes A. freshwater food and               including ever)'thing: pervasive: walL-to-wall luntry.              'l'Í
                                                                                                                                                                                  A caLy'
                                                                                                                                                                                                                                       b
          g',                    game fish (Stizostedium vitreum) olNorth America, having large staring             completely covers a floor.                                                      ot         a                       l¡
1e34                             eyes. Also called dory, walleyed pike. 2a. Cloward
                                                                             Exotropia. b.Appx
                                                                                           Ar eye 0014
                                                                                                    affected        wal.ly.bâll                (wôl/ë-bôl/) n. A game similar to volleyball playetl
Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4044 Page 17 of 55




                                                         The

                                       AMERICAN HERITAGE.
                                      ao

                                     1C.t70n.0r.
                                       OF THE ENGLISH LANGUAGE
                                                  fourth edition


                                    No other dictionary offers you
                                 more ways to learn about our langrrage.
                . New and updated usage guidance        from our renowned   lJsage Panel
                    of over 2OO experts
                .   More than {$o new and revised Usage Notes with authoritative grridance
                    on issues of grammar and style
                . TO,OOO new words and senses

                . Revised    Appendix of Indo-European Roots
                .   All-new Appendix of Semitic Roots
                .Informative and up-to-date biographical and geographical entries
                .   Over r$o innovative notes on regionalisms and language variation
                .4,ooo full-color photographs, illustrations, and maps



         The Arnerican F{eritage@ Dictionary. Setting a New Standard.


                           UPC                                                   rsBN   0-395-82517-2   EAN
                                  H-z5roo


         0   üffiill[l[illllll                                                   ||ilililrulfl[illllrlnlilÍl
                                            Cloward Appx 0015
  Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4045 Page 18 of 55
R392-302-10. Walls., UT ADC R392-302-10




    KeyCite Yellow Flag - Negative Treatment


  Utah Administrative Code
    Health (Titles R380-R448)
      Title R392. Health, Disease Control and Prevention, Environmental Services.
        Rule R392-302. Design, Construction and Operation of Public Pools.

                                                      U.A.C. R392-302-10
                                               Formerly cited as UT ADC R392-302

                                                    R392-302-10. Walls.

                                                          Currentness


(1) Pool walls must be vertical or within plus three degrees of vertical to a depth of at least two feet and nine inches.


(2) Walls shall transition from wall to floor using a radius or an angle.


(3) When a radius is used as the transition from wall to floor, the radius shall meet the following requirements:


     (a) At water depths of 3 ft. or less, a transitional radius from wall to floor shall not exceed 6 in. and shall be tangent to
     the wall and may be tangent to or intersect the floor.


     (b) At water depth between 3 ft. to 5 ft. the maximum transitional radius from wall to floor shall be determined by calculating
     the radius as it varies progressively from a maximum 6 inch radius at a 3 foot depth to a maximum of 2 feet radius at
     5 feet of depth.


     (c) At water depth greater than 5 feet the maximum transitional radius from wall to floor shall be equivalent to the water
     depth of the pool less 3 feet.


(4) When an angle is used as the transition from wall to floor, the angle shall meet the following requirements:


     (a) At water depths of 3 ft. or less, a transitional angle from wall to floor shall start maximum 3 inches above the floor and
     shall intersect the floor at an angle equal to or steeper than 45 degrees from horizontal.


     (b) At water depth between 3 ft. to 5 ft. the transitional angle from wall to floor shall vary progressively starting at a
     maximum of 3 inches above the floor at a 3 foot depth to a maximum of 18 inches above the floor at the 5 foot depth and
     shall intersect the floor at an angle equal to or steeper than 45 degrees from horizontal.


     (c) At water depths greater than 5 feet the transitional angle from wall to floor shall be equivalent to the water depth of
     the pool less 3 feet 6 inches and shall intersect the floor at an angle:


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              1
                                              Cloward Appx 0016
  Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4046 Page 19 of 55
R392-302-10. Walls., UT ADC R392-302-10




          (i) equal to or steeper than 45 degrees from horizontal; or


          (ii) equal to or a shallower angle than the 1:3 floor slope required in R39-302-9(1)(b) for these areas.


(5) All outside corners created by adjoining walls or floor shall be rounded or chamfered to eliminate sharp corners to be easily
cleanable.


(6) Underwater ledges are prohibited except when approved by the local health officer for a special purpose pool. Underwater
ledges are prohibited in areas of a pool designed for diving. Where underwater ledges are allowed, a line must mark the extent
of the ledge within 2 inches, 5.08 centimeters, of its leading edge. The line must be at least 2 inches, 5.08 centimeters, in width
and in a contrasting dark color for maximum visual distinction.


(7) Underwater seats and benches are allowed in pools so long as they conform to the following:


     (a) Seats and benches shall be located completely inside of the shape of the pool. Where seats and benches are not located
     on the perimeter walls of the pool, seats and benches shall have a wall on the back of the seats and benches that extend
     above the operating level of the pool and is clearly visible to users.


     (b) The horizontal surface shall be a maximum of 20 inches, 51 centimeter, below the water line;


     (c) An unobstructed surface shall be provided that is a minimum of 10 inches, 25 centimeters, and a maximum of 20 inches
     front to back, and a minimum of 24 inches, 61 centimeters, wide;


     (d) Seats and benches shall not transverse a depth change of more than 24 inches, 61 centimeters;


     (e) The minimum horizontal separation between sections of seats and benches shall be five feet, 1.52 meters.


     (f) The pool wall under the seat or bench shall be flush with the leading edge of the seat or bench and meet the requirements
     of R392-302-10(1) and (2);


     (g) Seats and benches may not replace the stairs or ladders required in R392-302-12, but are allowed in conjunction with
     pool stairs;


     (h) Underwater seats may be located in the deep area of the pool where diving equipment (manufactured or constructed)
     is installed, provided they are located outside of the minimum water envelope for diving equipment; and


     (i) A line must mark the extent of the seat or bench within 2 inches, 5.08 centimeters, of its leading edge. The line must be
     at least 2 inches, 5.08 centimeters, in width and in a contrasting dark color for maximum visual distinction.



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              2
                                             Cloward Appx 0017
  Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4047 Page 20 of 55
R392-302-10. Walls., UT ADC R392-302-10




(8) Recessed footholds are allowed so long as they are at least four feet, 1.21 meters, under water and meet the requirements
of R392-302-12(5)(b) and (c).

KEY: pools, spas, swimming, water


Credits
Date of Enactment or Last Substantive Amendment: May 24, 2018; amended eff. Feb. 26, 2020

Notice of Continuation: November 7, 2016

Authorizing, Implemented, or Interpreted Law: UT ST 26-1-5; UT ST 26-1-30; UT ST 26-15-2


Current through rules published in the Utah State Bulletin Number 2021-7, April 1, 2021. Some sections may be more current,
see credits for details.

Utah Admin. R392-302-10, UT ADC R392-302-10

End of Document                                                © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              3
                                             Cloward Appx 0018
  Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4048 Page 21 of 55
§ 265.182. Definitions, 25 TX ADC § 265.182




  Texas Administrative Code
    Title 25. Health Services
      Part 1. Department of State Health Services
         Chapter 265. General Sanitation
           Subchapter L. Standards for Public Pools and Spas

                           This section has been updated. Click here for the updated version.

                                                      25 TAC § 265.182

                                                 § 265.182. Definitions


The following words and terms when used in this chapter shall have the following meanings unless the context clearly indicates
otherwise.


(1) Above-ground pool or spa--A removable pool or spa of any shape that is located on the surrounding earth or a pool or spa
package located in an excavation below the ground level that may be readily disassembled or stored and reassembled.


(2) Actual water level--The water level at any particular point in time, which may vary with specific conditions such as rainfall
or number of users. (See definition (47) “Design water level” and (88) “Operating water level range”.)


(3) Algae--Microscopic plant-like organisms that contain chlorophyll and include green, blue-green or black brown, and yellow-
green (mustard) algae.


(4) Algaecide--A natural or synthetic substance used for killing, destroying, or controlling algae.


(5) Alkalinity--The amount of bicarbonate, carbonate or hydroxide compounds present in water solution. (See definition (143)
“Total alkalinity”.)


(6) Approved cover or approved drain cover--A suction outlet drain cover that meets the requirements of § 265.190(c)(1) of
this title (relating to Suction Outlets and Return Inlets at Post-10/01/99 and Pre-10/01/99 Pools and Spas).


(7) Approved grate--A suction outlet grate that meets the requirements of § 265.190(c)(2) of this title.


(8) ACI--American Concrete Institute, P.O. Box 9094, Farmington Hills, Michigan 48333-9094, telephone (248) 848-3800.


(9) ANSI--American National Standards Institute, 25 West 43rd Street (4th Floor), New York, New York 10036, telephone
(212) 642-4900.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            1
                                             Cloward Appx 0019
  Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4049 Page 22 of 55
§ 265.182. Definitions, 25 TX ADC § 265.182




(10) ANSI/NSPI-1 1991--American National Standards Institute and National Spa and Pool Institute Standards for Public
Swimming Pools adopted in 1991.


(11) ANSI/NSPI-2 1992--American National Standards Institute and National Spa and Pool Institute Standards for Public Spas
adopted in 1992.


(12) ARC--American Red Cross, 8111 Gatehouse Road, Falls Church, Virginia 22042, telephone (703) 206-6000.


(13) ASHRAE--American Society of Heating, Refrigeration and Air-Conditioning Engineers, Inc., 1791 Tullie Circle NE,
Atlanta, Georgia 30329-2305, telephone (800) 527-4723.


(14) ASME--American Society of Mechanical Engineers, 22 Law Drive, P.O. Box 2900, Fairfield, New Jersey 07007-2900,
telephone (800) 843-2763.


(15) ASPSA--American Swimming Pool and Spa Association, 1108 Little River Dr., Elizabeth City, North Carolina 27909,
telephone (252) 331-2301.


(16) ASTM--American Society of Testing Materials, 100 Barr Harbor Drive, West Conshohocken, Pennsylvania 19428-2959,
telephone (610) 832-9500.


(17) Available chlorine--Rating of chlorine containing products for total oxidizing power. (See definition (62) “Free available
chlorine”.)


(18) AVS--An atmospheric vent system, as described in § 296.190(d)(3)(A) of this title for minimizing risk of entrapment.


(19) Backwash--The process of cleansing the filter medium and/or elements by the reverse flow of water through the filter.


(20) Backflow prevention device--A device that is designed to prevent a physical connection between a potable water system
and a non-potable source such as a pool or spa, or a physical connection between a pool or spa and a sanitary sewer or wastewater
disposal system. (See definition (41) “Cross-connection control device”.)


(21) Bacteria--Single-celled microorganisms of various forms, some of which cause infections or disease.


(22) Beginner's areas--Water areas that are 3 feet or less in depth in a pool.


(23) Bleeder valve--A device that allows air to be vented from a closed system. (See definition (154) “Valve”.)




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           2
                                              Cloward Appx 0020
  Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4050 Page 23 of 55
§ 265.182. Definitions, 25 TX ADC § 265.182




(24) Bonded--The permanent joining of metallic parts to form an electrically conductive path that will ensure electrical
continuity and the capacity to conduct safely any current likely to be imposed in order to minimize the risk of electrocution.
Examples of bonding are the installation of a metal wire from a pool or spa pump to the rebar in the pool or spa wall, or
interconnecting all rebar in a pool or spa wall by metal wire prior to pouring concrete in the wall.


(25) Breakpoint--The practice of adding a sufficient amount of chlorinating compound to water to destroy chlorine demand
compounds and any combined chlorine, which is present. Generally, the level of chlorine added is 10 times the level of combined
chlorine in the water. (See definition (132) “Super chlorination”.)


(26) Breakpoint chlorination--The addition of a sufficient amount of chlorine to water to destroy the chlorine demand compounds
and any combined chlorine that is present. (See definition (132) “Super chlorination”.)


(27) Broken stripe--A horizontal stripe that is at least 1 inch wide with uniform breaks in the stripe, with the breaks totaling
not more than 75% of the length of the stripe and stripe breaks.


(28) Bromine--A chemical element (Br2) that exists as a liquid in its elemental form or as part of a chemical compound that
is a biocide agent used to disinfect pool or spa water.


(29) Chemical feeder--A mechanical device for applying chemicals to pool or spa water.


(30) Chloramine--A compound formed when chlorine combines with nitrogen or ammonia that when found in significant
amounts in a pool or spa, may cause eye and skin irritation and may have an objectionable odor.


(31) Chlorinator--A device to apply or to deliver a chlorine disinfectant to water at a controlled rate.


(32) Chlorine--A chemical element (Cl2) that exists as a gas in its elemental form or as a part of chemical compound that is an
oxidant. Chlorine is a biocide agent used to disinfect pool or spa water.


(33) Chlorine demand compounds--Organic matter, chloramines, and other such compounds that chlorine reacts with and that
depletes chlorine.


(34) Chlorine Institute--Chlorine Institute, 2001 L Street North West, Suite 506, Washington, D.C. 20036-4919, telephone (202)
775-2790.


(35) Circulation equipment--The mechanical components that are a part of a circulation system on a pool or spa. Circulation
equipment may include but is not limited to, categories of pumps; hair and lint strainers; filters; valves; gauges; meters;
heaters; surface skimmers; inlet/outlet fittings; and chemical feeding devices. The components have separate functions, but
when connected to each other by piping, perform as a coordinated system for purposes of maintaining pool or spa water in a
clear, sanitary, and desirable condition for use.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           3
                                             Cloward Appx 0021
  Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4051 Page 24 of 55
§ 265.182. Definitions, 25 TX ADC § 265.182




(36) Circulation system--An arrangement of mechanical equipment or components, connected by piping to a pool or spa in a
closed circuit. The function of a circulation system is to direct water from the pool or spa, causing it to flow through the various
system components for purposes of clarifying, heating, purifying, and returning the water back to the original body of water.


(37) Combined chlorine--The portion of the total chlorine pre-10/01/99 in water in chemical combination with ammonia,
nitrogen, and/or organic compounds, mostly comprised of chloramines. Combined chlorine plus free chlorine equals total
chlorine.


(38) Construction date--The date that a building permit for construction of the pool or spa is issued by a municipality or, if no
building permit is required, written documentation of the date that excavation or electrical service to the pool or spa begins,
whichever is first.


(39) Coping--The cap on the pool or spa wall that provides a finishing edge around the pool or spa. The coping can be formed,
cast in place or pre-cast, or pre-fabricated from metal or plastic materials.


(40) CPSC--United States Consumer Product Safety Commission, Washington, D.C. 20207, telephone (800) 638-2772.


(41) Cross-connection control device--A device that is designed to prevent a physical connection between a potable water
system and a non-potable source such as a pool or spa, or a physical connection between a pool or spa and a sanitary sewer or
wastewater disposal system. (See definition (20) “Backflow prevention device”.)


(42) Cyanuric acid--A chemical that helps reduce the excess loss of chlorine in water due to the ultraviolet rays of the sun.


(43) Decks--Areas immediately adjacent to or attached to a pool or spa that are specifically constructed or installed for sitting,
standing, or walking.


(44) Deep areas--Water levels in pools that are over 5 feet deep.


(45) Department--The Texas Department of Health, General Sanitation Division, 1100 West 49th Street, Austin, Texas 78756,
telephone (512) 834-6635.


(46) Depth (pool or spa depth)--The vertical distance measured at 3 feet from the pool or spa wall from the bottom of the pool
or spa to the design water level.


(47) Design water level--The design water level defined in either of the following ways:


     (A) skimmer system--The design water level shall be at the midpoint of the operating range of the skimmers; or


     (B) overflow system--The design waterline shall be at the top of the overflow rim of the gutter system.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              4
                                              Cloward Appx 0022
  Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4052 Page 25 of 55
§ 265.182. Definitions, 25 TX ADC § 265.182




(48) DPD--A chemical testing reagent (N,N-Diethyl-P-Phenylenediamine) used to measure the levels of free chlorine or bromine
in water by yielding a series of colors ranging from light pink to dark red.


(49) Disinfectant--Energy or chemicals used to kill undesirable or pathogenic (disease causing) organisms, and having a
measurable residual at a level adequate to make the desired kill.


(50) Disinfectant equipment--Equipment designed to apply or deliver a disinfectant (such as chlorine or bromine) at a controlled
rate.


(51) Diving board--A recreational mechanism for entering a pool, consisting of semi-rigid board that derives its elasticity
through the use of a fulcrum mounted below the board.


(52) Diving equipment for competition--Competitive diving boards and fulcrum-setting diving stands intended to provide
adjustment for competitive diving.


(53) Dwelling or rental dwelling--One or more rooms rented to one or more persons where a Class C pool or spa or a Class
D pool is located.


(54) Effective filter area--Total surface area through which designed flow rate will be maintained during filtration.


(55) Effluent--The water that flows out of a filter, pump, or other device.


(56) Facility(ies)--The pool or spa, restrooms, dressing rooms, equipment rooms, deck, enclosure, and other appurtenances
directly serving the pool or spa area.


(57) Feet of head--A basis for indicating the resistance in a hydraulic system, equivalent to the height of a column of water
that would cause the same resistance (100 feet of head equals 43 pounds per square inch). The dynamic head is the sum of all
resistances in a complete operating system.


(58) Filter--A device that removes undissolved particles from water by recirculating the water through a porous substance (filter
media or element).


(59) Filter element--A device within a filter tank designed to entrap solids and conduct water to a manifold, collection header,
pipe, or similar conduit and return it to the pool or spa. A filter element usually consists of a septum and septum support, or
a cartridge.


(60) Filter media--A finely graded material (for example, sand, diatomaceous earth, polyester fabric, and anthracite) that
removes filterable particles from the water.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            5
                                             Cloward Appx 0023
  Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4053 Page 26 of 55
§ 265.182. Definitions, 25 TX ADC § 265.182




(61) Floor--The interior bottom surface of a pool or spa.


(62) Free available chlorine--That portion of the total chlorine remaining in chlorinated water that is not combined with ammonia
or nitrogen compounds and that will react chemically with undesirable or pathogenic organisms. Combined chlorine plus free
chlorine equals total chlorine.


(63) Handhold--A ledge, coping, rope, railing, deck, or similar construction along the immediate top edge of the pool that
provides a slip-resistant surface or grip.


(64) Handrail--A railing that is intended to be gripped for resting and/or steadying a person while entering or exiting a pool or
spa and that is typically part of a ladder, a set of steps, or deck-installed equipment.


(65) Hardness--The amount of calcium and magnesium dissolved in water measured by a chemical test kit and expressed as
parts per million (ppm) of equivalent calcium carbonate.


(66) Heat exchanger--A device with coils, tubes or plates that absorbs heat from any fluid, liquid or air, and transfers that heat
to another fluid without intermixing the fluids.


(67) Heat pump--A refrigeration compressor, usually electrically driven, that is operated in reverse. To obtain heat, the
evaporator side (cooling coil) is exposed to warm water, air or ground. The evaporator coil absorbs the heat from this source
and transfers it to the condenser coil where it discharges the heat to the pool or spa to be heated.


(68) Hot tub--A spa constructed of wood with sides and bottoms formed separately and joined together by pressure from
surrounding hoops, bands, or rods; distinct from spa units formed of plastic, concrete, metal, or other materials.


(69) IESNA--Illuminating Engineering Society of North America, 120 Wall Street, Floor 17, New York, New York 10005-4001,
telephone (212) 248-5000.


(70) Influent--The water entering a filter or other device.


(71) Jump board--A recreational mechanism for entering a pool that has a coil spring or comparable device located beneath the
board which is activated by the force exerted in jumping on the board.


(72) Labeled--Equipment or material to which has been attached a label, symbol, or other identifying mark of an organization
that is acceptable to the authority having jurisdiction and concerned with product evaluation that maintains periodic inspection
of production of labeled equipment or materials and by whose labeling the manufacturer indicates compliance with appropriate
standards or performance in a specified manner.


(73) Ladders--




                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           6
                                               Cloward Appx 0024
  Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4054 Page 27 of 55
§ 265.182. Definitions, 25 TX ADC § 265.182




     (A) Deck ladder--A ladder ascending from ground level outside the pool or spa to the level of a deck.


     (B) In-pool or in-spa ladder--A ladder located in a pool or spa to provide ingress and egress from the deck.


(74) Listed--Equipment or materials included in a list published by an organization acceptable to the authority having jurisdiction
and concerned with product evaluation, that maintains periodic inspection of production of listed equipment or materials, and
whose listing states either that the equipment or material meets appropriate designated standards or has been tested and found
suitable for use in a specified manner.


(75) Local regulatory authority--The local enforcement body or authorized representative having jurisdiction over pools, spas,
and associated facilities.


(76) May--An advisory statement or a good practice and is not legally required.


(77) MSHA--Mine Safety and Health Administration, 2002 Thayer Center, Oakland, Maryland 21550, telephone (301)
334-3831.


(78) Multi-port valve--A device that allows the multi-directional control of the passage or flow of water through a system. (See
definition (154) “Valve”.)


(79) NEC--National Electric Code, published by NFPA. (See definition (81) “NFPA”.)


(80) NEMA--National Electric Manufacturers Association, 1300 N. 17th Street, Suite 1847, Rosslyn, Virginia 22209, telephone
(703) 841-3200.


(81) NFPA--National Fire Protection Association, 11 Tracy Drive, Avon, Massachusetts 02322, telephone (800) 344-3555.


(82) NOx--(also written nox) Nitrogen oxides or the sum of the nitric oxide and nitrogen dioxide found in the flue gas or
emission point of a source.


(83) NRPA--National Recreation and Park Association, 650 West Higgins Road, Hoffman Estates, Illinois 60195-3402,
telephone (847) 843-7529.


(84) NSFI--NSF International, (National Sanitation Foundation International), 789 N. Dixboro Drive, Ann Arbor, Michigan
48115, telephone (800) 673-6275.


(85) NSPF--National Swimming Pool Foundation, 224 East Cheyenne Mountain Blvd., Colorado Springs, CO 80906, telephone
(719) 540-9119.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              7
                                             Cloward Appx 0025
  Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4055 Page 28 of 55
§ 265.182. Definitions, 25 TX ADC § 265.182




(86) NSPI--National Swimming Pool Institute, 2111 Eisenhower Avenue, Alexandria, Virginia 22314, telephone (703)
838-0083.


(87) Offset ledge--A horizontal shelf or ledge projecting toward the interior of a pool from the vertical wall that provides a safe
footing for a pool user to stand on in deep areas of the pool.


(88) Operating water level range--The operating water level defined in one of the following ways:


     (A) skimmer system--Two inches above to 2 inches below the midpoint of the operating range of the device, or
     manufacturer's maximum stated operating range; or


     (B) overflow (gutter) system--The manufacturer's maximum stated operating range above the design water level.


(89) Organic matter--Perspiration, urine, fecal matter, saliva, suntan oil, cosmetics, lotions, dead skin, and similar debris
introduced to water by users and the environment.


(90) ORP--The potential level of oxidation-reduction produced by strong oxidizing (sanitizing) agents in a water solution.
Oxidation level is measured in millivolts by an ORP meter.


(91) OSHA--United States Department of Labor, Occupational Safety and Health Administration, 200 Constitution Avenue
N.W., Washington, D.C. 20210, telephone (800) 321-6742.


(92) Outlet--(See definition (131) “Suction outlet”.)


(93) Overflow system--Overflows, surface skimmers, and surface water collection systems of various design and manufacture
for removal of pool or spa surface water.


(94) Owner/operator--Fee title holder of the property upon which the pool or spa is located, and/or business manager, complex
manager, property owners, association manager, rental agent or other individual who is in charge of the day to day operation or
maintenance of the property. The owner/operator is responsible to ensure that the pool or spa and associated facilities comply
with state and local pool or spa design, construction, operation, and maintenance standards.


(95) Parts per million (PPM)--A unit of measurement in chemical testing that indicates the parts by weight in relation to one
million parts by weight of water. For the purposes of pool or spa water chemistry, ppm is considered to be essentially identical
to the term milligrams per liter (mg/L).


(96) pH--A value expressing the relative acidic or basic tendencies of a substance, such as water, as indicated by the hydrogen
ion concentration. The pH is expressed as a number on the scale of zero to 14, zero being most acidic, 1 to 7 being acidic, 7
being neutral, 7 to 14 being basic and, 14 being most basic.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              8
                                             Cloward Appx 0026
  Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4056 Page 29 of 55
§ 265.182. Definitions, 25 TX ADC § 265.182




(97) Plaster--A type of interior finish (a mixture of cement and aggregate) that is applied to a concrete pool or spa and that
is either white or meets the observable “black disk” requirement in § 265.184(f) of this title (relating to General Construction
and Design for Post-10/01/99 Pools and Spas) and § 265.185(c) of this title (relating to General Construction and Design for
Pre-10/01/99 Pools and Spas).


(98) Plummet--A line perpendicular to the water surface and extending vertically to a point located at the front end of the diving
board and at the center line directly in front of the diving board.


(99) Pool--Any man-made permanently installed or non-portable structure, basin, chamber, or tank containing an artificial body
of water that is used for swimming, diving, aquatic sports, or other aquatic activity other than a residential pool and that is
operated by an owner, lessee, operator, licensee or concessionaire, regardless of whether a fee is charged for use. The pool
may be either publicly or privately owned. The term does not include a spa or a decorative fountain that is not used as a pool.
References within the standard to various types of pools are defined by the following categories.


     (A) Class A pool--Any pool used, with or without a fee, for accredited competitive aquatic events such as Federation
     Internationale De Natation Amateur (FINA), United States Swimming, United States Diving, National Collegiate Athletic
     Association (NCAA), National Federation of State High School Associations (NFSHSA), events. A Class A pool may
     also be used for recreation.


     (B) Class B pool--Any pool used for public recreation and open to the general public with or without a fee.


     (C) Class C pool--Any pool operated for and in conjunction with:


          (i) lodging such as hotels, motels, apartments, condominiums, or mobile home parks;


          (ii) property owner associations, private organizations, or clubs; or


          (iii) a school, college or university while being operated for academic or continuing education classes. The use of
          such a pool would be open to occupants, members or students, etc., and their guests but not open to the general public.


     (D) Class D pool--A wading pool with a maximum water depth of 24 inches at any point.


(100) Pool yard or spa yard--An area that has a pool yard or spa yard enclosure and that contains a pool or spa.


(101) Pool yard or spa yard enclosure--A fence, wall, or combination of fences, walls, gates, windows, or doors that completely
surround a pool or spa.


(102) Post-10/01/99 pool or spa--A pool or spa built on or after October 1, 1999, unless otherwise indicated. See § 265.181(b)
of this title.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             9
                                             Cloward Appx 0027
  Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4057 Page 30 of 55
§ 265.182. Definitions, 25 TX ADC § 265.182




(103) Post-10/01/99 pool and/or spa construction--The activity of building or installing a pool and/or spa structure, and its
component parts, where no such structure has previously existed or where previously pre-10/01/99 pool or spa structures have
been removed.


(104) Potable water--Water that is bacteriologically safe and otherwise suitable for drinking and is regulated by the Texas
Commission on Environmental Quality or local regulatory authority as a drinking water system.


(105) Pre-10/01/99 pool or spa--A pool or spa built before October 1, 1999, unless otherwise indicated. See § 265.181(b) of
this title (relating to General Provisions).


(106) Precipitate--A solid material that is forced out of a solution by some chemical reaction and that settles out or remains
as a haze in suspension (turbidity).


(107) Pressure differential--The difference in pressure between two parts of a hydraulic system, such as the influent and effluent
of a filter.


(108) PSI--Pounds per square inch.


(109) Pump--A mechanical device, usually powered by an electric motor that causes hydraulic flow and pressure for the purpose
of filtration, heating, and circulation of pool and spa water.


(110) Push-pull valve--A device that allows the dual direction control or flow of water through a system. (See definition (154)
“Valve.”)


(111) Rate of flow--The quantity of water flowing past a designated point within a specified time, such as the number of gallons
flowing in 1 minute (gallons per minute).


(112) Regulatory authority--Any federal, state, or local enforcement body or authorized representative having jurisdiction over
pools, spas, and associated facilities.


(113) Residential pool or spa--A pool or spa that is located on private property under the control of the property owner or the
owner's tenant and that is intended for use by not more than two resident families and their guests. It includes a pool or spa
serving only a single-family home or a duplex.


(114) Return inlet or inlet--The aperture or fitting through which the water under positive pressure returns into a pool or spa.


(115) Ring buoy--A ring-shaped floating buoy capable of supporting a user.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            10
                                             Cloward Appx 0028
  Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4058 Page 31 of 55
§ 265.182. Definitions, 25 TX ADC § 265.182




(116) Rope and float line--A continuous line that is not less than 1/4 inch in diameter and that is supported by buoys and attached
to opposite sides or ends of a pool to separate the deep and shallow ends or mark exercise or racing lanes.


(117) Scale--The precipitate that forms on surfaces in contact with water when the hardness, pH, or total alkalinity levels are
too high.


(118) Self-closing and self-latching device--A device that causes a gate to automatically fully close and latch without human
or electrical power.


(119) Separation tank--A tank used in conjunction with a filter to facilitate the separation of filtrate material for disposal.


(120) Service animal--A guide dog, signal dog, or other animal trained to do work or perform tasks for the benefit of an
individual with a disability, including but not limited to, guiding individuals with impaired vision, alerting individuals with
impaired hearing to intruders or sounds, or providing minimal protection or rescue work, such as pulling a wheelchair, or
fetching dropped items.


(121) Shall--Mandatory provisions of these regulations.


(122) Shallow areas--Pool water areas that are 5 feet deep or less.


(123) Shock treatment--The practice of adding significant amounts of an oxidizing chemical to water to destroy ammonia and
nitrogenous and organic contaminants in water.


(124) Skimmer weir--Part of a skimmer that adjusts automatically to small changes in water level to assure a continuous flow
of water to the skimmer.


(125) Slide--A recreational feature with a flow of water and an inclined flume or channel by which a rider is conveyed downward
into a pool.


(126) Slip-resistant--A surface that has been treated or constructed to significantly reduce the chance of slipping.


(127) Spa--A constructed permanent or portable structure that is 2 feet or more in depth and that has a surface area of 250 square
feet or less or a volume of 3250 gallons or less and that is intended to be used for bathing or other recreational uses and is not
drained and refilled after each use. It may include, but is not limited to, hydrojet circulation, hot water, cold water, mineral baths,
air induction bubbles, or any combination thereof. A spa, as is defined in these rules, does not refer to a business establishment
such as a day spa or a health spa. Industry terminology for a spa includes, but is not limited to, “hydrotherapy pool,” “whirlpool,”
“hot spa,” “hot tub,” etc. A spa does not include a residential spa. (See definition (113) “Residential pool or spa”.)


(128) Special aquatic activity device--An interactive play device, such as a slide, spray stream, or similar item, utilizing water
that is recirculated.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               11
                                              Cloward Appx 0029
  Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4059 Page 32 of 55
§ 265.182. Definitions, 25 TX ADC § 265.182




(129) Stabilizer--A chemical that helps reduce the excess loss of chlorine in water due to the ultraviolet rays of the sun. (See
definition (42) “Cyanuric acid”.)


(130) Steps, recessed steps, ladders, and recessed treads--A means of pool and spa ingress and egress that may be used separately
or in conjunction with one another.


     (A) Steps--A riser/tread or series of risers/treads extending down from the deck and terminating at the pool or spa floor.
     Included are recessed steps that have the risers located outside of user areas.


     (B) Ladders--A series of vertically separated treads or rungs connected by vertical rail members or independently fastened
     to an adjacent vertical pool or spa wall. (See definition (73) “Ladders” for particular ladder types.)


     (C) Recessed treads--A series of vertically spaced cavities in the pool or spa wall creating tread areas for step holes.


(131) Suction outlet--The aperture or fitting through which the water is drawn from the pool or spa. A skimmer is not considered
a suction outlet for purposes of these rules.


(132) Super chlorination--The practice of adding a sufficient amount of chlorinating compound to water to destroy chlorine
demand compounds and any combined chlorine that is present. Generally, the level of chlorine added is 10 times the level of
combined chlorine in the water. (See also definition (26) “Breakpoint chlorination”.)


(133) Surface skimmer system/Through wall skimmer--A device installed in the wall of an in-ground pool or spa, or above-
ground pool or spa that permits the continuous removal of floating debris and surface water to the filters.


(134) Surge pit--A collecting tank or sump that allows the pool drain(s) and surface collection system to flow into it by gravity.


(135) SVRD--A safety vacuum release device, as described in § 296.190(d)(3)(B) of this title for minimizing risk of entrapment.


(136) SVRS--A safety vacuum release system that consists of either an SVRD or an AVS, as described in § 296.190(d)(3) of
this title for minimizing risk of entrapment.


(137) Swimout--A recessed area outside of the general perimeter of the pool designed to facilitate the entry and exit of swimmers
from a pool.


(138) TCEQ--Texas Commission on Environmental Quality, P.O. Box 13087, Austin, Texas 78711-3087, telephone (512)
239-1000.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              12
                                             Cloward Appx 0030
  Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4060 Page 33 of 55
§ 265.182. Definitions, 25 TX ADC § 265.182




(139) TDLR--Texas Department of Licensing and Regulation, Boiler Division, P.O. Box 12157, Austin, Texas 78711, telephone
(800) 803-9202.


(140) TDS--Total dissolved solids, i.e., a measure of the total amount of dissolved matter in water (for example, calcium,
magnesium, carbonates, bicarbonates, metallic compounds).


(141) Test kit--A device for monitoring a specific chemical level in pool or spa water.


(142) Therapeutic pool or spa--A pool or spa that is operated exclusively for therapeutic purposes, such as physical therapy,
and is under the direct supervision and control of licensed medical personnel.


(143) Total alkalinity--A measure of the ability or capacity of water to resist change in pH; also known as the buffering capacity
of water. Measured with a test kit and expressed as ppm; consists mainly of carbonates, bicarbonates and hydroxides.


(144) Total chlorine--The sum of both the free available and combined chlorine.


(145) Toxic--A substance that has an adverse physiological effect on human beings or other living organisms.


(146) Turbidity--Cloudy condition of water due to the presence of fine particulate materials in suspension that interferes with
the passage of light.


(147) Turnover rate--The period of time (usually in hours) required to circulate a volume of water equal to the total pool or
spa capacity.


(148) UFC--Uniform Fire Code, published by the International Fire Code Institute, 5360 Workman Mill Road, Whittier,
California 90601-2298, telephone (800) 423-6587.


(149) Underwater light--A fixture designed to illuminate a pool or spa from beneath the water surface. An underwater light
includes either of the following:


     (A) wet niche light--a watertight and water-cooled light unit placed in a submerged, wet niche in the pool or spa wall and
     accessible only from the pool or spa; or


     (B) dry niche light--a light unit placed behind a watertight window in the pool or spa wall.


(150) UL--Underwriters Laboratory, 333 Pfingsten Road, Northbrook, Illinois 60062-2096, telephone (847) 272-8800.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            13
                                             Cloward Appx 0031
  Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4061 Page 34 of 55
§ 265.182. Definitions, 25 TX ADC § 265.182




(151) User--A person using a pool or spa and adjoining deck area for the purpose of water sports, recreation therapy or related
activities.


(152) User load--The number of persons in the pool or spa area at any given moment, or during any stated period of time.


(153) Vacuum--The reduction of atmospheric pressure within a pipe, tank, pump, or other vessel. Vacuum is measured in inches
of mercury. Each inch of mercury is equivalent to 1.13 feet of head. The typical maximum vacuum is 30 inches of mercury,
or 33.9 feet of head.


(154) Valve--Any device in a pipe that will partially or totally obstruct the flow of water (as in a ball, gate or globe valve) or
permit flow in one direction only (as in a check or foot valve). See definitions (23) “Bleeder valve”, (78) “Multi-port valve”,
and (110) “Push-pull valve”.


(155) Velocity--The speed at which a liquid flows between two specified points, expressed in feet per second.


(156) Vortex pool--Circular pools equipped with a method of transporting water in the pool for the purpose of propelling riders
at speed dictated by velocity of the moving stream.


(157) Wading pool--A Class D pool that has a maximum depth of 2 feet at any point.


(158) Walls--The interior pool or spa wall surfaces consisting of surfaces from plumb to a slope of 11 degrees from plumb.


(159) Waste water disposal system--A plumbing system used to dispose of backwash or other water from a pool or spa or from
dressing rooms and other facilities associated with a pool or spa.


(160) Water action pools--A pool designed to simulate breaking or cyclic waves for the purpose of general play or surfing.


(161) Water lounge--A horizontal area of a pool that adjoins the pool wall at a depth of from 2 inches to 10 inches, is used
for seating and play.


(162) Weir--Part of a skimmer that adjusts automatically to small changes in water level to assure a continuous flow of water
to the skimmer.


(163) YMCA--Y.M.C.A. of U.S.A. (Y.M.C.A.), 101 North Wacker, Chicago, Illinois 60606, telephone (800) 872-9622.


(164) Zero depth entry pool--A pool in which the pool floor intersects the water surface along at least one side of the pool.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            14
                                             Cloward Appx 0032
  Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4062 Page 35 of 55
§ 265.182. Definitions, 25 TX ADC § 265.182




Credits
Source: The provisions of this § 265.182 adopted to be effective September 1, 2004, 29 TexReg 7704.


25 TAC § 265.182, 25 TX ADC § 265.182

End of Document                                              © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           15
                                            Cloward Appx 0033
Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4063 Page 36 of 55



    United States Patent (19)                                                            11. Patent Number:                            4,640,784
    Cant                                                                                45) Date of Patent:                          Feb. 3, 1987
    (54) METHOD AND APPARATUS FOR                                                       4,325,462 4/1982 Gouzos ............................... 210/169
            CLEANING SWMMING POOLS                                                      4,519,914 5/1985 Etani ................................... 210/169
    75) Inventor: Peter R. Cant, Woollahra, Australia                                       FOREIGN PATENT DOCUMENTS
    73) Assignee: Cant Investments Pty. Limited, New                                     0468660 12/1975 Australia .
                            South Wales, Australia                                       2329891     1/1975    Fed. Rep. of Germany .
                                                                                         2543464     4/1977    Fed. Rep. of Germany .
    (21) Appl. No.: 760,123                                                              0461828     2/1937    United Kingdom .
                                                                                          856084    12/1960    United Kingdom .
    22 Filed:           Jul. 29, 1985                                                    1372369    10/1974    United Kingdom .
    51) Int. Cl." ................................................ CO2F 1/40        Primary Examiner-Bernard Nozick
    52 U.S. Cl. .................................... 210/776; 210/169;              Attorney, Agent, or Firm-Wood, Herron & Evans
                                                                  20/221.2
    58) Field of Search ...................... 210/169, 220, 220.1                   57                   ABSTRACT
    56)                      References Cited                                       A method and apparatus of cleaning debris from swim
                  U.S. PATENT DOCUMENTS
                                                                                    ming pools includes upper spray jets mounted to one of
                                                                                    the pool endwalls for moving a surface layer of pool
          1,762,366 6/1930 Test ..................................... 210/169       water approximately 150 millimeters in depth toward
          2,439,866 4/1948 Saladin .                                                the opposite endwall, lower spray jets mounted to each
          2,979,206 4/1961 Konopka ............................. 210/169            pool sidewall near the bottom for carrying submerged
          3,034,653 5/1962 Ward ................................... 210/169         debris to the moving surface layer of pool water, and at
          3,139,628 7/1964 Richards.
          3,143,499 8/1964 Miller .................................. 210/169        least one weir mounted in the opposite endwall which
          3, 157,597 11/1964 Burba .................................. 210/169       connects to a filter. The weir is adapted to create a
          3,261,371    7/1966     Vernon .                                          positive suction force in the surrounding pool water
          3,668,713    6/1972     Baker .                                           when the system is operating to draw the pool water
          3,712,470    1/1973     Gasloser .............................. 210/169   and debris.it contains from the pool, into the weir and
          3,817,382    6/1974     Arneson .............................. 210/169    then to the filter for removal of the debris from the
          3,841,487   10/1974     Villette .                                        Water.
          3,910,840   10/1975     Adam .................................. 210/169
          3,997,925 12/1976 Hough .
          4,121,307 10/1978 Patterson .                                                            31 Claims, 9 Drawing Figures




                                                                  Cloward Appx 0034
Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4064 Page 37 of 55



      U.S. Patent Feb. 3, 1987              Sheet 1 of 3




                               Cloward Appx 0035
Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4065 Page 38 of 55


      U.S. Patent Feb. 3, 1987              Sheet 2 of 3   4,640,784
                        fa         a               - it




                               Cloward Appx 0036
Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4066 Page 39 of 55



      U.S. Patent Feb. 3, 1987              Sheet 3 of 3   4,640,784




                               Cloward Appx 0037
Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4067 Page 40 of 55


                                                           4,640,784
                                 1.                                                             2
       METHOD AND APPARATUS FOR CLEANING                                     SUMMARY OF THE INVENTION
                SWMMING POOLS                                          It is therefore among the objects of this invention to
                                                                     provide a method and apparatus for cleaning swimming
           BACKGROUND OF THE INVENTION                           5   pools which removes floating debris such as detritus
       This invention relates to swimming pools, and, more           materials and the like before it becomes saturated and
     particularly, to a method and apparatus for automati            sinks to the bottom, which is completely automatic in
     cally removing submerged and floating debris from the         operation eliminating virtually all manual cleaning of
      pool water of a swimming pool.                               the pool, which is adapted to remove both submerged
         One of the drawbacks of owning a swimming pool, 10 and floating debris from the pool, and which provides a
      particularly those located outdoors, has been the time debrispositive, suction force to remove pool water carrying
      required to maintain the pool free of leaves, grass, bark,           from the pool for filtering.
                                                                      These   objects are accomplished in a pool cleaning
      dust and other debris as well as algae and bacteria. Pool system according
      maintenance can be especially time consuming in areas 15 upper spray jets mounted   to this invention which comprises
     of heavy pollution or where the pool is located around near the water surface, lower         to one end wall of the pool
     shade trees or other sources of wind-borne debris.                                                 spray jets mounted to
        Studies have indicated that when debris such as            each of the sidewalls of the pool near the bottom, a
     leaves, grass or bark falls or is blown into a swimming primary
                                                                   weir
                                                                             filter unit disposed exteriorly of the pool and a
                                                                         mounted     in the end wall opposite the surface spray
     pool it will float for some period of time before becom 20 jets which communicates
     ing saturated and then sinking to the bottom. The time upper spray jets are adaptedwith            the primary filter. The
                                                                                                     to move a surface layer of
     involved varies according to the type of material falling pool
     into the pool and such factors as age, dust load and the depth,water,         approximately 120 to 150 millimeters in
                                                                           toward the weir mounted in the opposite end
     like. Pool maintenance is easiest when debris is removed      wall. The submerged, lower jets are adapted to move
     from the surface of the pool before it has a chance to 25 submerged         debris toward the surface of the pool water
     sink to the pool bottom or along the sidewalls.               and  into  the  moving surface layer of water created by
        One currently used method of pool cleaning involves the upper spray
     the use of a submerged mobile unit connected to the create a positive jets.             The weir is constructed so as to
     filter pump suction of the pool which is movable along and debris near the weirforce
                                                                                        suction        to draw the pool water
                                                                                                  from the pool and into the
     the pool bottom to suction submerged debris. Another 30 primary         filter.
     system employs a series of hoses connected to the filtra        More   specifically,   in one presently preferred embodi
     tion pump discharge which move about near the bottom ment of this invention the upper and lower spray jets
     of the pool and spray jets of water to sweep sediment are connected to a common water line which communi
     towards a bottom outlet of the pool and/or attempt to cates with the primary filter. The suction side of a pump
     maintain the sediment in suspension for progressive 35 is mounted in the water line downstream from the pri
     removal by the normal pool filtration system.                mary filter so that pool water is drawn through the
        The primary deficiency with each of the systems weir,            into the primary filter and then pumped out the
     described above is their inability to quickly remove upper and lower jets back into the pool. The upper
     floating surface debris and/or partially submerged de spray jets include a plurality of spaced spray jets
    bris, such as leaves, loose grass or pieces of bark, before mounted slightly above the surface of the pool water,
    it sinks to the pool bottom. Such systems operate only and a like number of spray jets mounted slightly below
    after the debris has sunk to the bottom of the pool or the surface of the pool water. The above surface spray
    become suspended throughout the entire depth of the jets and subsurface spray jets are each adapted to spray
    pool water.                                                   a jet of water at a pressure of about 20 psi and have
        Pool cleaning systems have been proposed to remove 45 nozzles which discharge the water at a spray angle of
    floating debris before it has a chance to sink. Such sys approximately 65°. Preferably, the above surface spray
    tems generally include a scum gutter located about the jets are mounted so as to direct a stream or spray of
    perimeter of the pool having an upper edge above the water parallel to the pool water surface, while the sub
    surface of the pool water. Water is sprayed onto the surface spray jets are angled upwardly so that their
    surface of the pool by surface jets or a hand held hose to 50 water streams break the surface of the pool at a distance
    wash or splash the surface debris over the upper edge of about 1 meter from the end wall. The above surface
    and into the scum gutter where it must be manually and subsurface spray jets are operable to move an upper
    collected.                                                    layer of pool water, approximately 120 to 150 millime
        Pool cleaning systems employing scum gutters are ters in depth measured from the water's surface, toward
    generally ineffective and of limited use for several rea 55 the weir mounted in the opposite end wall. Floating
    sons. The above-surface water jets, acting alone, are debris, as well as debris which is suspended immediately
    ineffective in moving surface debris in the desired direc below the pool water surface, is thus carried toward the
    tion even with the slightest air movement in an opposite weir for removal from the pool.
    direction. The result is that floating debris can drift to       In order to remove debris which has sunk to the pool
    other parts of the pool and finally become saturated 60 bottom or rests along the pool sidewalls, a plurality of
    enough to sink to the bottom. Even if some of the sur lower spray jets are mounted to each of the pool's side
    face debris is splashed into the scum gutter, it must be walls near the pool bottom. In a presently preferred
    removed therefrom by hand. In addition, such systems embodiment, the spray jets mounted along one sidewall
    generally do not include any subsurface or submerged of the pool are spaced or staggered from those mounted
    jets or other means to remove sunken debris from the 65 in the opposite sidewall so that none directly align. The
    pool bottom or sidewalls. Sediment is thus allowed to spray angle and spacing of the lower spray jets is such
    collect on the pool bottom which requires manual that the water spray from a spray jet on one sidewall
    cleaning to be removed.                                       intersects the water spray of a spray jet from the oppo



                                                   Cloward Appx 0038
Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4068 Page 41 of 55


                                                      4,640,784
                             3.                                                              4
  site sidewall near the center of the pool. This creates         space therebetween, and each has a weir lip of approxi
  upwardly moving currents or eddies where the sprays             mately one meter in length. In this embodiment, the
  from opposite sidewalls meet which urge debris sus              convex surface of each weir lip is disposed approxi
  pended in the pool water, and debris from the bottom of mately 35 millimeters below the surface of the pool
  the pool, upwardly toward the moving surface layer of 5 water with the primary and/or secondary pumps non
  pool water created by the upper jets. In this manner, operational. When the system is operated, the water
  both the submerged and floating debris is carried within level changes in both the pool and primary filter unit are
  the moving upper layer of pool water to the weir for substantially the same as in the single weir embodiment
  removal.                                                   mentioned above.
    In one embodiment of this invention, both the upper 10 The shape and location of the weir of this invention
  spray jets and lower spray jets are connected to a single, creates an acceleration of the pool water across the weir
  perimeter water line which communicates with the                lip with the primary and/or secondary pumps operating
  primary filter unit. In an alternative embodiment, two          so as to apply a positive suction force immediately adja
  separate water lines are utilized. A first water line con       cent the weir lip to draw the pool water and the debris
  nects the upper spray jets with the primary filter unit 15      it contains through the weir throat and into the primary
  and a primary pump operates to draw water through               filter. Acceleration of water over the weir lip is based
  the weir, into the primary filter and then through the          on the same principle as the upward lift generated by
  first water line to the upper spray jets. A second water        movement of air over an aircraft wing. Due to the con
  line communicating with the pool is connected to the            vex shape of the upper surface of an aircraft wing, air
  lower spray jets. The second water line includes a sec- 20      flow over such surface is accelerated compared to the
  ondary filter and a secondary pump for pumping water            air flowing along its flat bottom surface. The same is
  from the pool, into the secondary filter and then back          true of the convex surface of the weir of this invention.
  into the pool through the lower spray jets.                     Unlike the aircraft wing, the weir lip is fixed to the
     The primary filter unit of this invention comprises a     end wall of the pool and other forces are present to
   strainer basket which receives a coarse screen, a sec- 25 create an acceleration of the pool water over the con
   ondary screen of finer mesh wire mounted beneath the vex upper surface of the weir lip. Such forces include
   coarse screen and a cartridge filter. The suction side of the force exerted by movement of the water from the
  "a pump is mounted in a water line connected to the pool over the weir lip and into the primary filter due to
  botton of the strainer basket so that the pool water is the increase in the water level of the pool and decrease
  first drawn over the coarse screen, then over the finer 30 in the water level within the primary filter, the gravita
  screen and finally through the cartridge filter for the tional force of the water on the weir lip as the water
   removal of progressively smaller particles of debris cascades into the downwardly angled weir throat to the
  from the pool water. The operation of the primary filter primary filter, the stretching of water on the convex
  herein is different from conventional filtering systems upper surface of the weir lip causing a lowered pressure
  for pools wherein the pump is disposed upstream from 35 thereat and the cohesion or surface tension of the water
  the filter so as to pump water under positive pressure tending to prevent stretching of the water at the weir
  from the pool into the filter. In this invention, a negative lip.
  pressure is created in the primary filter when the pump         Dynamic equilibrium of the forces at the weir lip is
  is operational because the pump is located downstream achieved only by suctioning or pulling water in the area
  from the primary filter. When the pump is non-opera of the weir lip from the pool and into the weir throat
  tional, the water contained in the primary filter is at thus creating a lift or accelerating effect. The gravita
  atmospheric pressure.                                        tional force exerted on the water, and the surface ten
     The weir of this invention is adapted to create a posi sion of the water as it flows over the weir lip and into
  tive, suction force in the pool water at the end wall the inclined weir throat, tend to drag or suction the
  where it is mounted so as to accelerate the surrounding 45 water in the immediate area of the weir lip out of the
  pool water and debris it contains into the primary filter pool. The pool water cannot move in the opposite di
  for filtering. The weir includes a weir lip extending rection because the weir throat is inclined downwardly
  outwardly from an opening formed in the endwall of from the pool toward the primary filter unit. A distinct
  the pool to a point below the pool water surface, and a suction force is therefore created immediately below
  weir throat connecting the weir lip with the primary 50 the surface of the water at the weir lip which pulls the
  filter. The weir lip has a convex upper surface disposed        pool water, and any debris it contains, over the weir lip,
  vertically above the end of the weir throat connected to        through the weir throat and into the primary filter for
  the primary filter. The weir throat thus angles down            filtering.
  wardly from the weir lip to the primary filter located             The method of pool cleaning according to this inven
  exteriorly of the pool.                                    55   tion is intended to remove debris from the pool at timed
     In one embodiment of the swimming pool apparatus             intervals, preferably before it becomes saturated and
  herein, a single weir is mounted near the center of the         sinks to the bottom. A surface layer of pool water is
  pool endwall having a weir lip which is approximately           moved by the periodic operation of upper spray jets
  one meter in length. In this embodiment, the convex             from one end wall toward a weir mounted in the oppo
  upper surface of the weir lip is positioned approxi             site end wall. Floating debris, and debris immediately
  mately 55 millimeters below the surface of the pool             beneath the pool water surface is carried across the
  water with the primary and/or secondary pumps of the            length of the pool within the moving surface layer.
  system not operating. When the system is operational,           Debris which has fallen rapidly to the pool bottom is
  the water level in the pool rises about 5 millimeters           moved upwardly to the moving surface layer of pool
  while the water level in the filter drops about 50 milli   65   water by a plurality of subsurface spray jets mounted to
  meters.                                                         the pool sidewalls, so that both floating and submerged
    In an alternative embodiment of this invention, two           materials are moved toward the weir for removal from
  weirs are mounted in the endwall of the pool, with a            the pool water.



                                                   Cloward Appx 0039
Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4069 Page 42 of 55


                                                         4,640,784
                               5                                                                  6
       The configuration and positioning of the weir of this          level 29 of the pool 12 refers to the height of the water
     invention creates an acceleration of the pool water at           when the system 10 is operating.
     the endwall opposite the upper spray jets in a manner              One aspect of the pool cleaning system 10 according
    analogous to the acceleration of air over the convex              to this invention is to create movement of a surface
    upper surface of an aircraft wing. Forces acting at the           layer 32 of pool water from the end wall 14 at the shal
    lip of the weir apply a positive suction force to the pool        low end 26 of the pool 12 toward the end wall 16 at the
    water immediately beneath the surface of the weir lip             deep end 24 of the pool 12. Preferably, the depth of the
    which draws the pool water and any debris it contains             moving surface layer 32 is about 125 millimeters to 160
    over the weir lip, through the throat of the weir and             millimeters measured from the design water level 28
    into the primary filter.                                      O   downwardly.
       Debris is thus removed from the pool by a positive                Movement of a surface layer 32 of pool water is
    suction force with the system of this invention, which is         achieved by a plurality of upper jets referred to gener
    in contrast to prior art pool cleaning systems wherein            ally with the reference numeral 34 in FIG. 1. The upper
    pool water and floating debris was washed or splashed             spray jets 34 comprise a plurality of spaced, above sur
    over an upper edge of a scum gutter for subsequent           15   face spray jets and a plurality of spaced, subsurface
    removal by hand.                                              spray jets. In the embodiment shown in FIGS. 1-3,
            DESCRIPTION OF THE DRAWINGS                           three   above surface spray jets 36a-c are mounted at
                                                                  spaced intervals to the end wall 14 approximately 50
       The structure, operation and advantages of a pres millimeters above the design water level 28 of the pool
     ently preferred embodiment of this invention will be 20 12. The above surface spray jets 36a-care positioned to
     come further apparent upon consideration of the foll direct a spray of water under pressure substantially
     lowing description taken in conjunction with the ac parallel to the surface of the pool water. Each above
     companying drawings, wherein:                                surface spray jet 36a-c includes a discharge nozzle 37
       FIG. 1 is a side elevational view of a swimming pool having a spray angle of about 65.
    incorporating one embodiment of the cleaning system 25 Three subsurface spray jets 38a-c are mounted ap
    of this invention;                                            proximately 130 millimeters beneath the design water
       FIG. 2 is a plan view of the swimming pool system level 28 of pool 12 in the embodiment of FIGS. 1-3,
    shown in FIG. 1 taken generally along line 2-2 of FIG. such that each subsurface spray jet 38a-c aligns with an
    1;                                                            above surface spray jet 36a-c, respectively. The subsur
       FIG. 2A is a partial cross sectional view taken gener 30 face spray jets 38a-c are angled upwardly to direct a jet
    ally along line 2A-2A of FIG. 1 illustrating the subsur of water which breaks the surface of the pool water
    face spray jets of the upper jets herein;                     approximately one meter from the end wall 14. Prefera
       FIG. 3 is a cross-sectional view taken generally along bly, the subsurface spray jet 38b nearest the center of
    line 3-3 of FIG. 1 showing the water movement in the end wall 14 has a discharge nozzle 40 which is larger in
    pool induced by the lower spray jets and upper spray 35 diameter than the discharge nozzles 42 of the other
    jets;                                                         subsurface spray jets 38a-c. For example, it has been
       FIG. 4 is a side elevational view of an alternative        found that acceptable spray patterns are produced with
    embodiment of the swimming pool system of this inven a discharge nozzle 40 having a diameter of about 12.7
    tion;                                                         millimeters and discharge nozzles 42 with diameters of
       FIG. 5 is a plan view of the alternative embodiment about 11.1 millimeters. The larger central discharge
    shown in FIG. 4;                                              nozzle 40 provides a greater flow of water at the center
       FIG. 6 is a side elevational view in partial cross sec of pool 12, for purposes to become apparent below.
    tion of the weir and primary filter unit of this invention       It has been found that three above surface spray jets
    with the primary pump not operating;                          36a-c and three subsurface spray jets 38a-c are capable
       FIG. 7 is a view similar to FIG. 6 with the primary 45 of moving a surface layer 32 of pool water approxi
    pump operating; and                                           mately 120-150 millimeters in depth toward endwall 16
       FIG. 8 is an enlarged view of the weir shown in in pools having a capacity of about 15,000 gallons or
    FIGS. 6 and 7 illustrating the suction force generated at less. In such smaller pools, the spray jets 36a-c and
    the weir of this invention.                                   38a-c are preferably sized to spray a jet of water under
                                                               50 a pressure of at least about 20 psi at a flow rate of ap
            DETAILED DESCRIPTION OF THE                           proximately 4,000 gallons per hour. For pools having a
                          INVENTION                               capacity of over 15,000 gallons, the spray jets 36 and 38
       Referring now to FIGS. 1-3, one presently preferred are sized to accommodate a flow rate of about 8,000
    embodiment of a swimming pool cleaning system 10 gallons per hour and discharge water at a pressure of at
    according to this invention is illustrated. The cleaning 55 least 20 psi. It is contemplated that the number and
    system 10 is adapted to clean debris such as leaves, bark, spacing of the above surface and subsurface spray jets
    grass and other materials (not shown) from a pool 12 36, 38 could be modified to accommodate increased
    having opposed end walls 14, 16, opposed sidewalls 18, flow rates and to cover the entire width of pools of
    20 and a pool bottom 22 which is angled to form a deep varying sizes and shapes so that moving surface layer 32
    end 24 and shallow end 26. The pool is filled with water 60 extends from one sidewall 18 to the opposite sidewall 20
    and its design surface level 28 is maintained substan as shown in FIG. 3.
    tially constant by a commercially available leveling            Movement of surface layer 32 of pool water created
    device 30. For purposes of the present discussion, the by the upper spray jets 34 has been found to effectively
    level or height of the pool water surface will be ex carry debris which either rests atop the water surface or
    pressed in terms of a "design' level and "operating' 65 immediately beneath, toward the opposite end wall 16.
    level. The "design' water level 28 of the pool 12 refers Such debris is drawn from the water in the pool 12, and
    to a predetermined water height when the system 10 of filtered, in a manner described in detail below. The
    this invention is not operating. The "operating' water operation of above surface spray jets 36 and subsurface



                                                  Cloward Appx 0040
Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4070 Page 43 of 55



                                                           4,640,784
                                7                                                                   8
   spray jets 38 is controlled by a timer (not shown) so that           4 and 5 is identical to that of FIGS. 1-3 except for the
   debris falling onto the pool surface 28 is periodically              supply of pool water to the upper spray jets 34 and
   removed before it becomes saturated and falls to the                 lower spray jets 44a-e and 46a-d, and the inclusion of a
   pool bottom 22.                                                      second weir 57. Therefore, reference numerals used in
     Some of the debris falling into the pool 12 sinks                  FIGS. 1-3 are also used in FIGS. 4 and 5 to identify
   quickly to the pool bottom 22, and must also be re                   Connonstructure.
   moved to clean the entire pool 12 effectively. Removal                  In FIGS. 4 and 5, a first water line 49 is connected to
   of such submerged or subsurface debris (not shown) is                the primary pump 50 and upper spray jets 34 for the
   accomplished by a plurality of lower jets mounted to                 circulation of pool water from weirs 56, 57, through the
   the sidewalls 18 and 20 of the pool. In the embodiment          10   primary filter 54 to the upper spray jets 34. A secondary
   of pool cleaning system 10 illustrated in the Figs., five            water line 60 supplies pool water to the lower spray jets
   lower jets 44a-e are mounted to the sidewall 18 and four             44a-e and 46a-d. The secondary water line 60 commu
   lower jets 46a-d are mounted to the sidewall 20. As                  nicates with the pool 12 through an inlet line 62 con
   shown in FIG. 3, each of the lower jets 44a-e and 46a-d              nected to a pair of drains 64, 66 mounted at the bottom
   are mounted near the pool bottom 22, preferably at the          15   22 of the pool in the deep end 24. The inlet line 62 is
   top of the arc made between the pool bottom 22 and the               connected to the suction side of a secondary pump. 68,
   sidewalls 18, 20, respectively. Each of the lower jets               whose discharge side is connected to the secondary
   44a-e and 46a-d are angled upwardly toward the sur                   water line 60. A coarse filter 72 is disposed in the sec
  face of the pool water at an angle of approximately 25                ondary water line 60 to filter sand and other heavy
  with respect to the sidewalls 18, 20, respectively. The          20   particles suctioned from the bottom 22 of the pool 12
  discharge nozzles 47 of lower spray jets 44a-e and                    through the drains 64, 66.
  46a-dare identical and preferably have a spraying angle                 As shown in FIGS. 4 and 5, a second weir 57 is pro
  of about 65°. The lower jets 44a-e and 46a-dare opera                 vided in this embodiment in addition to the single weir
  ble to eject a spray of water under a pressure of at least            56 used in the embodiment of FIGS. 1-3. It is contem
  20 psi over a spray distance of not less than about 1.85         25   plated that the system of FIGS. 4 and 5 would be uti
  meters from their respective sidewalls 18, 20.                        lized for larger pools having a capacity of 15,000 gal
    As best shown in FIGS. 2 and 5, the lower jets 44a-e                lons or more to accommodate the additional volume of
  are staggered with respect to lower jets 46a-d such that,             water and physical size of the pool. In addition, the
     for example, lower jet 46a mounted to sidewall 20 is               system of FIGS. 4 and 5 could be utilized in areas of
 ... disposed along a horizontal axis extending between            30   high pollution for pools of any size where added capac
 : adjacent lower jets 44a, b on the opposite sidewall 18.              ity is required to remove high concentrations of debris
     This staggered or spaced relationship between lower                from the pool. The operation of the systems in FIGS.
  "jets 44a-e and lower jets 46a-d produces a spray pattern             1-5 is otherwise identical as described in more detail
     shown in FIGS. 2 and 3. The water jet from each of the             below.
     lower jets 44a-e, 46a-d moves outwardly at a 65 spray         35     Referring now to FIGS. 1, 2, 6 and 7, the main or
    ling angle from the sidewalls 18, 20, respectively, such            primary filter 54 utilized in both of the embodiments
     that the water jets intersect near the center of the pool          described above is illustrated in more detail. The pri
  ..12 as illustrated in FIG. 2. The collision of the water jets        mary filter 54 comprises a strainer basket 74 disposed
  ::from each sidewall 18, 20, which are directed upwardly              exteriorly of the pool 12 adjacent the end wall 16. The
 'from the poolbottom 22 at a 25° angle, forms eddies or                open top of the strainer basket 74 is closed by a cover
   "currents moving toward the surface of the pool water as             76, and its bottom surface is formed with a bore 78
   shown in FIG. 3.                                                     adapted to receive the inlet line 52 connected to the
      The water jet sprays from the lower jets 44a-e, 46a-d             suction side of pump 50. A pressure relief line 79, hav
   first move along the pool bottom 22 to sweep sub                     ing a valve 81, extends between the strainer basket 74
   merged debris from the pool bottom 22 and sidewalls 45               and into the pool 12 through the endwall 16.
   18, 20, and then the water jet sprays turn upwardly                     In a presently preferred embodiment of primary filter
  when they collide with one another to carry such debris               54, a conical shaped, coarse screen 80 and a rectangular
  to the moving surface layer 32. As a result, the sub                  shaped sieve 82 are supported by a frame 84 on a shoul
  merged debris is moved with the surface layer 32                      der 86 formed in the wall of the strainer basket 74. The
  toward the end wall 16 for removal from the pool 12.             50   coarse screen 80 is mounted atop the sieve 82 so that
  While five lower jets 44a-e and four lower jets 46a-d                 pool water passes through the coarse screen 80 first for
  are illustrated in the Figs., it is contemplated that addi            the removal of large articles such as leaves, bark and the
  tional spray jets could be added to accommodate pools                 like. The sieve 82, positioned downstream from the
  of larger size or different shape so long as the spray jets           coarse screen 80, is formed of 20 to 200 mesh for renov
  are spaced to create substantially the same spray pattern        55   ing finer particles which pass through the coarse screen
  illustrated in FIGS. 2 and 3.                                         80. Below the screen 80 and sieve 82 is a cartridge filter
     In the embodiment of the pool cleaning system 10                   88 which rests atop the bottom of the strainer basket 74.
  shown in FIGS. 1-3, the lower jets 44-a-e, 46a-d and the              The cartridge filter 88 has the capacity to filter particles
  upper jets 34 are supplied with water from the pool 12                as small as 5 microns at a flow rate of 4,000 gallons per
  through a perimeter water line 48 connected to the 60                 hour. The capacity of all of the filters in strainer basket
  discharge side of a primary pump 50. The suction side of              74 is such that 80-100% of the pool volume can be
  the primary pump 50 communicates with the pool 12                     filtered during an operational period of approximately
  through an inlet line 52 connected to a primary filter 54             1-3 hours.
  described in detail below. The primary filter 54, in turn,               As described in more detail below, when the primary
  is connected to the pool 12 by a weir 56.                        65   pump 50 is not operating the water level 90 within the
     Referring now to FIGS. 4 and 5, an alternative em                  filter 54 is at the same level as the design water 28 in
  bodiment of the pool cleaning system 10 according to                  pool 12, and is at least about 50 millimeters below the
  this invention is illustrated. The system shown in FIGS.              cover 76 which closes the top of strainer basket 74.


                                                       Cloward Appx 0041
Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4071 Page 44 of 55


                                                         4,640,784
                                                                                               10
      With the primary pump 50 connected by an inlet line 52 ately adjacent the weir lip 94, and the debris it contains,
      to the bottom of filter 54, water is drawn through the into the weir throat 96, through the connector pipe 104
      filter 54 from the pool 12 rather than being pushed and to the filter 54. This suction force is created by an
      therethrough. A suction is therefore applied to draw acceleration of pool water across the weir lip 94 in a
      water through the filter 54 so that it operates under a 5 manner analogous to the lift achieved in an aircraft
      negative pressure. When the primary pump 50 is not wing.
     operating, the water in the primary filter 54 is under          At high flow rates, for example 4,000 gallons per
     atmospheric pressure.                                         hour and higher, several forces are present at the weir
         Referring now to FIGS. 6-8, the weir 56 according lip 94. One force is created by the increase in the height
     to this invention is shown in more detail. It should be 10 of the water in the pool 12 compared to the water level
     understood that the second weir 57, shown in the em          in the filter 54. As shown in FIG. 6, with the primary
     bodiment of FIGS. 4 and 5, operates in the identical pump 50 not operating the design water level 28 in the
     manner as weir 56.                                           pool 12 is the same as the water level 90 in filter 54.
        Weir 56 is mounted in a opening 92 formed near the With the pump 50 operating, as shown in FIGS. 7 and
     top of the pool end wall 16. The weir 56 includes a weir 15 8, the height of the water in the pool 12 rises approxi
     lip 94 mounted at the lower, forward edge of opening 92 mately t millimeters above the design water level 28 to
     within the pool 12, and a weir throat 96 extending from its operating level 29. At the same time, the water level
     the weir lip 94 to the primary filter 54. As best shown in within filter 54 is lowered approximately 50 millimeters
     FIG. 8, the weir lip 94 includes a forward portion 98 from the design level 90 to its operating level 91 creat
     extending downwardly from the opening 92 against the 20 ing a positive flow of water from the pool 12 into the
    end wall 16 within the pool 12, and a convex upper filter 54. The difference in operating levels 29 and 91
    surface 100 preferably covered with a butyl mastic between the pool 12 and primary filter 54, respectively,
     material. The weir lip 94 extends transversely along the in combination with the downwardly angled weir
    opening 92 formed in the end wall 16 and is preferably throat 96 and connector pipe 104, causes the pool water
    approximately 1 meter in length. See FIG. 2. In the 25 to cascade into the filter 54 and apply a gravitational
    embodiment of this invention shown in FIGS. 1-3 in            force to the weir lip 94. Also present at the weir 56 is a
    which a single weir 56 is utilized, the uppermost portion force tending to stretch the water over the convex
    of the convex upper surface 100 of the weir lip 94 is upper surface 100 of the weir lip 94, for an infinitesimal
    disposed approximately 55 millimeters below the design period of time, creating a lowered pressure thereat. This
    water level 28 of the pool 12. In the embodiment shown 30 stretching force is resisted, at least in part, by the cohe
    in FIGS. 4 and 5, in which two weirs 56, 57 are utilized, sion or surface tension of the water.
    the uppermost portion of the convex upper surface 100           The result of the forces acting on the weir lip 94 is a
    of weir lip 94 is disposed approximately 35 millimeters combination of reduction in pressure caused by stretch
    below the design water level 28 of pool 12.                   ing of the water over the convex upper surface 100 of
        The weir throat 96 extends from the opening 92 in 35 the weir lip. 94, and a drag of water flowing along the
    end wall 16, where it is disposed within a sleeve 97 of angled weir throat 96 to the filter 54 due to gravity.
    butyl mastic material, to the filter 54. As shown in Dynamic equilibrium between the stretching of the
    FIGS. 2 and 5, the sidewalls of the weir throat 96 taper water across the weir lip 94 and the drag along the weir
    inwardly at converging angles to a connector pipe 104, throat 96 is achieved by suctioning the water which
    having a diameter of about 100 millimeters, which con- 40 surrounds the weir lip 94 into the weir throat 96 from
    nects directly to the primary filter 54. The weir throat the pool 12. A lift or acceleration of water at the weir
    96 and connector pipe 104 are preferably angled down lip 94 thus produces a positive suction immediately
    wardly at an acute angle of about 5-10' relative to the below the water surface in the area of weir lip 94 as
    horizontal from the endwall 16 to the filter 54.             shown in FIG. 8 which pulls both the pool water and
       The operation of the pool cleaning system 10 illus- 45 any floating or partially submerged debris it contains
   trated in FIGS. 1-3 and 6-8 is as follows. The primary over the weir lip 94 and into the weir throat 96 where it
   pump 50 is activated to draw pool water from the pool flows to the filter 54.
    12 through the weir 56 and into the primary filter 54.          The pool water is filtered in the primary filter 54 and
   The water passes through the filter 54 and is pumped then returned to the pool through upper jets. 34 and
   along the perimeter water line 48 to the upper jets 34 50 lower jets 44a-e, 46a-d to complete the cleaning cycle.
   and lower jets 44a-e, 46a-d. As described above, the It should be understood that the pool cleaning system of
   upper jets 34 function to move a surface layer 32 of pool this invention shown in FIGS. 4 and 5 operates substan
   water from the shallow end 26 toward the weir 56              tially identically to that described above except for the
   mounted in the end wall 18 at the deep end 24 of the addition of a secondary pump 68 to provide water to the
   pool 12. At the same time, the lower jets 44a-e, 46a-d 55 lower jets 44a-e, 46a-d, and a second weir 57 which
   create an upward movement of water at the pool bot functions in the identical manner as weir 56 described
   tom 22 to carry submerged debris toward the moving above.
   surface layer 32 near the surface of the pool water.             While the invention has been described with refer
       The size of the primary pump 50 is chosen to provide ence to a preferred embodiment, it will be understood
   a flow rate of 4,000 gallons per minute for smaller pools 60 by those skilled in the art that various changes may be
   (15,000 gallons or less), and a flow rate of 8,000 gallons made and equivalents may be substituted for elements
   per hour for larger pools (exceeding 15,000 gallons). thereof without departing from the scope of the inven
   This relatively high volume flow allows the upper spray tion. In addition, many modifications may be made to
   jets 34 and lower spray jets 44-a-e, 46a-d to move sub adapt a particular situation or material to the teachings
   stantially all of the floating and submerged debris to the 65 of the invention without departing from the essential
   weir 56 for removal from the pool 12.                         scope thereof. Therefore, it is intended that the inven
       The weir 56 of this invention functions to create a       tion not be limited to the particular embodiment dis
   positive suction force to draw the pool water immedi closed as the best mode contemplated for carrying out



                                                  Cloward Appx 0042
Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4072 Page 45 of 55


                                                      4,640,784                             12
                             11
  this invention, but that the invention will include all          stream from said fine screen for removing debris of
  embodiments falling within the scope of the appended             several microns in size.
  claims.                                                     7. The apparatus of claim 4 further including a a drain
    I claim:                                                line connected to said filter means and a pump mounted
    1. A method of cleaning debris from the pool water of 5 in said drain line downstream from said filter means,
  a swimming pool having a bottom, opposed sidewalls, said pump being operable to draw pool water from the
  opposed endwalls and a weir mounted in an opening                pool, into said weir means and through said filter means
  formed in one of the endwalls and extending into the             into said drain line.
  pool, comprising:                                                   8. The apparatus of claim 7 in which said drain line is
    spraying water in pressurized streams into the pool to    O    connected to said spray jet means, said pump being
      move a surface layer of the pool water toward the            adapted to pump the pool water drawn into said drain
        endwall having the weir;                                   line back into the pool through said spray jet means.
    applying a suction force to the pool water at the weir            9. The apparatus of claim7 in which the pool contains
       for drawing the pool water and debris contained             less than about 15,000 gallons of water, said suction
       therein into the weir from the pool;                   15   pump being operable to pump about 4,000 gallons per
    filtering the debris from the pool water entering the          hour of pool water through said drain line and out said
        weir.                                                      spray jet means back into the pool.
    2. The method of claim 1 further including the step               10. The apparatus of claim 7 in which the pool con
  of:                                                              tains more than about 15,000 gallons of water, said suc
    spraying pool water near the pool bottom to move 20            tion pump being operable to pump about 8,000 gallons
       debris thereat to the surface layer of pool water.          per hour of pool water through said drain line and out
    3. A method of cleaning debris from the pool water of          said spray jet means back into the pool.
  a swimming pool having a bottom, opposed sidewalls,                 11. The apparatus of claim 4 in which said surface
  opposed endwalls and a weir mounted in an opening 25             layer of pool water moving toward the opposite end
  formed in one of the endwalls and extending into the             wall is about 120 to 150 mm in depth measured from the
  pool comprising:                                                 surface of the pool water downwardly.
                                                                      12. The apparatus of claim 4 further including leveler
    spraying pool water in pressurized streams from jets means for maintaining the pool water at a constant,
     • mounted in one endwall above and below the sur          predetermined level in the pool.
       face of the pool water to move a surface layer of 30 13. The apparatus of claim 4 in which the pool water
       pool water and debris contained therein toward the surface is maintained at a predetermined level, said
       endwall having the weir;                                spray jet means including a plurality of spaced above
    spraying pool water in pressurized streams from jets surface spray jets mounted to said endwall above the
       mounted in at least one sidewall near the pool bot surface of the pool water, and a plurality of spaced
       tom for agitating the pool water to move sub 35 subsurface spray jets mounted to said endwall immedi
       merged debris to the surface layer of pool water;       ately below the surface of the pool.
    applying a suction force at the weir to draw at least a      14. The apparatus of claim 13 in which said above
       portion of the surface layer of pool water and de surface spray jets are positioned parallel to the surface
       bris contained therein into the weir from the pool; of the pool water.
       and                                                       15. The apparatus of claim 13 in which said subsur
    filtering the debris from the pool water entering the face jets are angled upwardly from said endwall toward
       weir.                                                   the surface of the pool water, said subsurface jets being
    4. Apparatus for cleaning debris from the pool water adapted to spray a stream of water which breaks the
  of a swimming pool having a bottom, opposed sidewalls surface of the pool water at a point about one meter
  and opposed endwalls comprising:                          45 from said endwall.
    spray jet means mounted to one of said endwalls for          16. The apparatus of claim 13 in which said above
       spraying water in pressurized streams into the pool surface spray jets are each spaced approximately 50
       to move a surface layer of pool water and debris millimeters above the predetermined surface level of
       contained therein toward the opposite end wall;         the pool water.
    weir means mounted in an opening formed in said 50 17. The apparatus of claim 13 in which said subsur
       opposite end wall of the pool and extending into face spray jets are each spaced approximately 130 milli
       the pool water for creating a suction in the pool meters below the predetermined surface level of the
       water thereat to draw pool water and debris car pool water.
       ried in the pool water from the pool into said weir       18. The apparatus of claim 13 in which each of said
       means;                                               55 spray jets include a discharge nozzle having a spray
    filter means communicating with said weir means for angle of about 65.
       filtering debris from the pool water entering said        19. The apparatus of claim 13 in which said above
       weir means.                                             surface and subsurface spray jets are adapted to spray a
    5. The apparatus of claim 1 in which at least three            stream of water into the pool at a pressure of at least 20
  above-surface spray jets and at least three subsurface           pS1.
  spray jets are mounted to said endwall.                             20. The apparatus of claim 13 in which each of said
    6. The apparatus of claim 4 in which said filter means         subsurface spray jets are formed with a discharge noz
  includes a strainer basket, a coarse screen removably            zle, at least one of said subsurface spray jets being
  mounted within said strainer basket for filtering large          mounted near the center of said endwall and being
  debris, a fine screen removably mounted within said         65   formed with a discharge orifice of larger diameter than
  strainer basket dowstream from said coarse screen for            said discharge orifice of said other subsurface spray jets.
  filtering smaller sized debris, and a cartridge filter re          21. The apparatus of claim 20 in which the diameter
  movably mounted within said strainer basket down                 of said subsurface spray jet near the center of said pool


                                                   Cloward Appx 0043
Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4073 Page 46 of 55


                                                          4,640,784
                                13                                                             14
    endwall is about 12.7 millimeters, and the diameter of         second spray jets mounted to the other of said sidewalls,
     said other subsurface spray jet is about 11.1 millimeters.    each of said first spray jets being staggered along said
        22. Apparatus for cleaning debris from the pool water      one sidewall relative to said second spray jets mounted
     of a swimming pool having a bottom, opposed sidewalls         along said other sidewall.
     and opposed endwalls comprising:                                26. The apparatus of claim 25 in which said first and
        upper spray jet means mounted to one of said end           second spray jets each include a discharge nozzle hav
           walls for spraying water in pressurized streams into    ing a spraying angle of about 65.
           the pool to move a surface layer of pool water and          27. Apparatus for cleaning debris from the pool water
           debris contained therein to the opposite endwall;        of a swimming pool having a bottom, opposed sidewalls
        lower spray jet means mounted to each of said side 10 and opposed endwalls, comprising:
           walls near the pool bottom for spraying water in            spray jet means mounted to one of said end walls for
           pressurized streams into the pool to move sub                 spraying water in pressurized streams into the pool
           merged debris into said surface layer of pool water;          to move a surface layer of pool water and debris
        weir means mounted in an opening formed in said                  contained therein to the opposite end wall;
          opposite end wall and extending into the pool 15 at least one weir including a weir throat mounted in
          water for creating a suction thereat to draw pool              an opening formed in said opposite end wall of the
          water and debris carried in the pool water from the            pool and a weir lip connected to said weir throat,
          pool into said weir means; and                                 said weir lip extending into the pool water for
       filter means communicating with said weir means for               creating a suction thereat to draw pool water and
          filtering debris from the pool water entering said 20          debris carried therein from the pool over said wier
          weir means.                                                    lip and into said weir throat; and
       23. The apparatus of claim 22 further including a              a filter connected to said weir throat.
    perimeter water line connecting said upper spray jet              28. The apparatus of claim 27 in which said weir lip
    means and said lower spray jet means with said filter includes a forward portion extending into the pool and
    means, and a perimeter pump disposed downstream in 25 a convex upper surface.
    said water line from said filter means, said primary              29. The apparatus of claim 27 in which said weir
    pump being adapted to pump pool water from the pool, throat includes a forward end connected to said weir lip
    into said weir means, through said filter means and then and a rearward end connected to said filter means, said
    back into the pool through said upper spray jet means forward end being disposed vertically above said lower
    and said lower spray jet means.                             30 end.                               -
       24. The apparatus of claim 22 further including                30. The apparatus of claim 27 in which said filter
       a first water line connecting said filter means with communicates with said spray jet means, said apparatus
          said upper spray jet means;                              further including at least one pump for circulating pool
       a primary pump mounted in said first water line for water from the pool, through said weir, into said filter
          pumping pool water from the pool, through said 35 and then out said spray jet means to the pool, said at
          filter means and then back into the pool through least one weir comprising a single weir having a weir lip
          said upper spray jet means;                              disposed approximately 55 millimeters below the water
       a secondary filter;                                         level of the pool with said pump non-operational, and
       a second water line communicating with the pool and approximately 60 millimeters below the surface of the
          connecting said secondary filter with said lower 40 pool water with said pump operational.
          spray jet means; and                                        31. The apparatus of claim 30 in which said filter
       a secondary pump mounted in said second water line means is mounted relative to pool such that the water
          for pumping pool water from the pool, through level within said filter means is the same as the surface
          said secondary filter and then back into the pool of the pool water with said pump non-operational, and
          through said lower spray jet means.                   45 the water level within said filter means is about 55 milli
       25. The apparatus of claim 22 in which said lower meters lower than the surface of the pool water with
    spray jet means includes a plurality of first spray jets said pump operational.
    mounted to one of said sidewalls, and a plurality of                                 sk  sk sk  k   k


                                                              50




                                                              55




                                                              60




                                                              65




                                                   Cloward Appx 0044
Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4074 Page 47 of 55



 S/N 11/819,017                                                                             PATENT
                 IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
 Applicant:             TORRES                        Examiner:                    Peter A. Kruskoci
 Serial No.:           11/819,017                     Group Art Unit:              1797
 Filed:                25 June 2007                   Docket No.:                  15807.0055US01
 Confirmation No.: 5892                               Customer No.:                23552
 Title:                PROCESS TO OBTAIN WATER BODIES LARGER THAN 15,000 M3
                       FOR RECREATIONAL USE WITH COLOR TRANSPARENCY AND
                       CLEANS CHARACTERISTICS SIMILAR TO SWIMMING POOLS OR
                       TROPICAL SEAS AT LOW COST

                 This paper is being filed electronically with the U.S. Patent Office

                         RESPONSE TO RESTRICTION REQUIREMENT

 Mail Stop Amendment
 Commissioner for Patents
 P.O. Box 1450
 Alexandria, Virginia 22313-1450

 Dear Sir:

          In response to the Office Action mailed November 16, 2009, Applicants respectfully
 request consideration of the claims in view of the following remarks.
          The Office Action alleges restriction to one of Groups I or II is required under 35 U.S.C.
 § 121. Applicants elect Group I (claims 1, 3, 8-14 and 17, directed to a process) for further
 examination, with traverse.
          Applicants traverse the rejection requirement for at least the following reasons. The
 Office Action contended that restriction for examination purposes was proper because there
 would be a serious search and examination burden if restriction were not required, because inter
 alia, the inventions have a acquired a separate status in the art due to their recognized divergent
 subject matter. Applicants disagree with this contention.
          Applicants submit that the claims of Group I and Group II both relate to processes and
 apparatus used in recreational swimming pools. The technical problem to be solved by the
 present invention is obtaining large water bodies with color, transparency, and cleanness similar
 to those of swimming pools or tropical seas (in volumes larger than 15000 m3). This is not




                                          Cloward Appx 0045
Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4075 Page 48 of 55
 U.S. Patent Application Serial No. 11/819,017
 Reply to Office Action of November 16, 2009

 economically achievable using the traditional filtration technology, disinfection methods, water
 containing structures and suction devices usually used in recreational swimming pools.
         In order to solve the above problem, the invention includes a structure to contain the large
 water body, and a method for water processing and maintenance of special characteristics with
 the aesthetic and sanitary desired result of "color, transparency and cleanness similar to
 swimming pools or tropical sea waters at low cost" along with a special suction device not found
 on the market.
         The present invention relates to a process to obtain large water bodies (including
 implementation and maintenance), where once the structure (including all the necessary elements
 for water treatment and characteristics that will provide the desired results) is provided to contain
 the water, specific disinfection methods and different processes of separation and flocculation
 are perfoiiiied and the flocculant material is suctioned by the suctioning device, all of which
 replaces standard pool technology.
         Therefore, both the structure (which is part of the implementation) and cleaning
 (maintenance) are needed in order to solve the proposed technical problem. The structure of the
 present invention (as in claims 18 and 20-23; Group II) is an important part of the maintenance
 process (as in claims 1, 3 8-14 and 17; Group I), since the presence of pipes and numerous
 injectors allows for the generation of water currents that cause surface water movement.
 Concurrently to this surface water movement, floating impurities and oily materials are pushed
 toward the skimmers, where said impurities and oily materials are removed. If all disclosed
 elements are not present in the claims process, impurities would accumulate and would
 deteriorate water quality, which would render the objective of the present application null. This
 structure also has a large number of injectors as described that are necessary to homogenize the
 whole body of water. This is not necessary in small water bodies of similar common pools but is
 important on large bodies of water as the ones built around the world today using this
 technology. The colors described for the liners are also necessary for achieving the color of
 swimming pools or tropical seas. These liners are often used in lakes but usually in black color
 that does not provide the required result.
         Standard pools use concrete or rigid plastic structures that are economically unfeasible
 for these pool sizes. As an example, the cost of plastic liners proposed on the patent application




                                                         2

                                                 Cloward Appx 0046
Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4076 Page 49 of 55
 U.S. Patent Application Serial No. 11/819,017
 Reply to Office Action of November 16, 2009

 for building the pools is under USD 0.3 per square feet. This is two orders of magnitude lower
 than concrete or rigid plastic structures of standard swimming pools.
         The structure also has systems to harvest and constantly supply fresh water with certain
 quality needed for the maintenance of the water at a low cost. This is also not a requirement of
 standard pools that filter and recirculate the water, because they do not need a constant supply of
 fresh water with certain physicochemical parameters.
         The suction device (claims 25-31; Group II) is an essential part of the process recited in
 claim 1, and has some special characteristics that are not found in existing or prior art devices.
 First of all, the device described in the patent application can clean up to 7.5 acres per day. This
 is 100 times faster than any suction machine for pools found on the market today. Moreover, for
 the process of obtaining large bodies of water with color, transparency, and cleanness similar to
 those of swimming pools or tropical seas at low cost, it was necessary to invent a special suction
 cart that could clean large surfaces economically at a very high speed and suction the flocculates
 on the bottom of the pool without disintegrating these fragile particles. The required cleaning
 rate is about 2.5 acres every 3 hours. Considering the width of the suction device, this implies
 that the suction device must advance with a speed of 3 feet/s. This speed, considering the low
 level of flocculants used, will certainly cause re-suspension of the already settled material when
 using one of the scrubbing technologies of commercially available suction devices. The suction
 device described in the present invention does in fact provide a fast and efficient collection of the
 settled material like no other existing device with any further re-suspension of the already settled
 material and thus is an essential part of the process.
         Current pool cleaning equipments are designed to clean flat surfaces. The pools of this
 invention have an undulating irregular bottom built on sand, earth or clay covered with a plastic
 liner, which also forms 2"-high folds. Therefore, known cleaners cannot operate in these pools,
 and this led to the invention of the suction cart described in the application.
         Finally, dredging machines used to remove materials from the bottom and increase the
 depth of lakes, marinas, rivers and the like have completely different objectives and designs,
 since they are conceived to extract large amounts of materials and do not perform a complete
 thorough cleaning of the bottom as is the case of pool cleaners and the described equipment.




                                                         3

                                                 Cloward Appx 0047
Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4077 Page 50 of 55
 U.S. Patent Application Serial No. 11/819,017
 Reply to Office Action of November 16, 2009

           Applicants submit that claim 18 is a linking claim. Claim 18 recites a structure to contain
 large water bodies that is specially designed to carry out the process of claim 1. Claim 18 is
 therefore an essential apparatus for practicing the process of claim 1, and links the apparatus
 claims to the process claims. See MPEP 809.03. Notwithstanding the above arguments,
 Applicants note they are entitled to consideration of all claims depending from or otherwise
 requiring all the limitations of the allowable linking claim (i.e. claim 18). Any claims directed to
 non-elected species must be rejoined or reinstated and fully examined for patentability.
           Favorable examination is respectfully requested.


                                                     Respectfully submitted,
         23552
     PATENT TRADEMARK OFFICE
                                                     MERCHANT & GOULD
                                                     P. 0. Box 2903
                                                     Minneapolis, Minnesota 55402-
                                                     (612) 336-4755

 Date:    1(> N.c_ „,1,-,r Z(zei,                    By         --- V     --
                                                       Brian H. Batzli
                                                       Reg. No. 32,960
 BHB:HLV:lrh




                                                         4

                                                 Cloward Appx 0048
 Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4078 Page 51 of 55



                                             CLAIMS


     1.    A process to obtain water bodies larger than 15,000 m3 for recreational use
           with color, transparency and cleanness characteristics similar to swimming
 5         pools or tropical seas at low cost, wherein said process comprises:


           (a)    Providing a structure or pond that contains a water body larger than
                  15,000 m3, including bottoms and walls built with low permeability
                  materials such as clay and bentonite, coated by a non-porous material,
10                such as a polyvinyl chloride membrane, lineal low density polyethylene
                 or high density polyethylene capable of being cleaned, with a depth of
                  at least 0,5 meters, a system for removing impurities and superficial
                 oils using superficial slots (skimmers), a feeding pipe system that
                  allows water replacement by entrance of fresh water, a water intake
15                system;
           (b)   Feeding the structure with water with iron and manganese levels lower
                  than 1.5 ppm and turbidity lower than 5 NTU;
           (c)   Measuring water pH, ideally it should be within a range lower than 7.8;
           (d)   Adding an oxidizing agent to the water contained in the structure of
20                step (a), with which the 600 mV minimal ORP is controlled in water for
                 a minimal period of 4 hours and in maximal cycles of 48 hours;
           (e)   Adding a flocculating agent in concentrations within 0.02 and 1 ppm
                 with maximal frequencies of 6 days and cleaning the bottom of the
                 structure of step (a) with a suction cart specially designed to remove
25               precipitated impurities from the bottom of the lagoon, together with the
                 previously added flocculants; cleaning is performed in such a way that
                 every sector of the lagoon is cleaned in time intervals no greater than
                 7 days; with this step traditional filtering is avoided.


30   2.    A process to obtain water bodies larger than 15,000 m3 for recreational use
           according to claim 1, wherein optionally, the structure or lagoon of step (a)
           can be made of cement with coatings such as painting, poliurethanes or
           fiberglass.



     Atty. Docket No. 174613                    23
                                        Cloward Appx 0049
 Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4079 Page 52 of 55



     3.    A process to obtain water bodies larger than 15,000 m3 for recreational use
           according to claim 1, wherein said feed water can be sea water, well water,
           spring water or water from other sources.


 5   4.    A process to obtain water bodies larger than 15,000 m3 for recreational use
           according to claim 3, wherein in the case where said water is sea water, the
           water intake system can comprise well points or wells located at a depth of
           more than 6 meters.


10   5.    A process to obtain water bodies larger than 15,000 m3 for recreational use
           according to claim 1, wherein a structure is provided in step (a) with a
           preferable depth within 2 and 5 meters.


     6.    A process to obtain water bodies larger than 15,000 m3 for recreational use
15         according to claim 1, wherein a structure is provided in step (a) with bottom
           and walls having light blue, white or light yellow color, thus allowing the
           water to have the appearance of tropical seas.


     7.    A process to obtain water bodies larger than 15,000 m3 for recreational use
20         according to claim 1, wherein a structure is provided in step (a) with a
           recycling system that uses pipes with injectors which allow maintaining
           water homogeneity by avoiding stagnating zones and facilitating the
           application of chemicals.


25   8.    A process to obtain water bodies larger than 15,000 m3 for recreational use
           according to claim 1, wherein in the case where water pH is higher than 7.8
           it is necessary to add bromine salts such as sodium bromide and keep
           bromide concentrations higher than 0.6 ppm.


30   9.    A process to obtain water bodies larger than 15,000 m3 for recreational use
           according to claim 1, wherein in step (d) the added oxidant agents can be
           ozone, sodium or potassium persulfate, chlorine derivatives, hydrogen
           peroxide, bromine derivatives or by electrochlorination.



     Atty. Docket No. 174613                  24
                                       Cloward Appx 0050
 Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4080 Page 53 of 55



     10.   A process to obtain water bodies larger than 15,000 m3 for recreational use
           according to claim 9, wherein said oxidant agents are added to obtain a
           minimal ORP of 600 mV during a minimal period of 4 hours, preferably in
           24-hour cycles.
 5

     11.   A process to obtain water bodies larger than 15,000 m3 for recreational use
           according to claim 1, wherein additionally in step (d) algaecides are added
           such as quaternary ammoniums (polyquats) and/or copper compounds,
           keeping copper levels between 1 ppb and 1.5 ppm, depending on
10         temperature and sunlight.


     12.   A process to obtain water bodies larger than 15,000 m3 for recreational use
           according to claim 1, wherein the algaecides are added in the range
           between 0.3 and 1.5 ppm of copper for temperature ranges between 10°C
15         and 30°C respectively.


     13.   A process to obtain water bodies larger than 15,000 m3 for recreational use
           according to claim 1, wherein in step (e) the flocculant agent is preferably a
           cationic polymer that is added in concentrations between 0.02 and 1 ppm, in
20         maximal periods of 6 days.


     14.   A process to obtain water bodies larger than 15,000 m3 for recreational use
           according to claim 13, wherein said flocculant agent is applied in a
           concentration of 0.05 ppm, preferably every 24 hours.
25

     15.   A process to obtain water bodies larger than 15,000 m3 for recreational use
           according to claim 1, wherein in step (e) the cleaning of the bottom of the
           lagoon is performed by using a suction cart that comprises: a supporting
           plate (1), a resin collar reinforced with fiberglass (4), pulling handles (5), a
30         resin cover (6), a lateral membrane flap (7), a steel frame (10), high density
           polyurethane rollers (11), auto-lubricated plastic wheels (12), an opening in
           a PVC pipe (14) to suction the bottom, a brush line (16) comprising plastic-
           based brushes with synthetic bristles (20) and a steel platen (21) with
           perforations or slots to fasten the brushes (20) in a continuous line,


     Atty. Docket No. 174613                  25
                                       Cloward Appx 0051
 Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4081 Page 54 of 55



           supporting plates (19a) for the axles of the wheels and the rollers (19b), and
           a suction PVC line (17) with openings (14).


     16.   A process to obtain water bodies larger than 15,000 m3 for recreational use
 5         according to claim 1, wherein the lagoon cleaning step (e) is performed by
           using said suction cart, which is pulled around the lagoon with a system that
           includes a boat, a draining chamber, plastic buoys for the floatability of a
           hose, a platform for the steersman and the boat's deck operator, a pulling
           tubular labeled galvanized-steel connecting rod astern, a connection hose
10         between the boat and the cart, a connection piece between the connecting
           hose and the suction hose that connects the pump placed at the lagoon's
           shore.


     17.   A process to obtain water bodies larger than 15,000 m3 for recreational use
15         according to claim 1, wherein a minimal total water renewal rate of 150 days
           has to be maintained, preferably 60 days, to avoid the accumulation of
           oxidation sub-products (ageing).


     18.   A structure to contain water bodies larger than 15,000 m3 for recreational
20         use with color, transparency and cleanness characteristics similar to
           swimming pools or tropical seas at low cost, wherein said structure can
           comprise bottoms and walls built with low permeability materials such as
           clay and bentonite, coated by a non-porous material, such as a polyvinyl
           chloride membrane, lineal low density polyethylene or high density
25         polyethylene capable of being cleaned, with a depth of at least 0,5 meters, a
           system for removing impurities and superficial oils using superficial slots
           (skimmers), a feeding pipe system that allows water replacement by
           entrance of fresh water, and a water intake system.


30   19.   A structure to contain water bodies larger than 15,000 m3 for recreational
           use according to claim 18, wherein the water intake system can comprise
           well points or wells located at a depth of more than 6 meters.




     Atty. Docket No. 174613                  26
                                     Cloward Appx 0052
 Case 2:19-cv-00796-BSJ Document 119-1 Filed 05/24/21 PageID.4082 Page 55 of 55



     20.   A structure to contain water bodies larger than 15,000 m3 for recreational
           use according to claim 18, wherein optionally, the structure or lagoon of step
           (a) can be made of cement with coatings such as painting, poliurethanes or
           fiberglass.
 5

     21.   A structure to contain water bodies larger than 15,000 m3 for recreational
           use according to claim 18, wherein said bottoms and walls have light blue,
           white or light yellow color, thus allowing the water to have the appearance of
           tropical seas.
10

     22.   A structure to contain water bodies larger than 15,000 m3 for recreational
           use according to claim 18, wherein said structure has a preferable depth
           within 2 and 5 meters.


15   23.   A structure to contain water bodies larger than 15,000 m3 for recreational
           use according to claim 18, wherein said structure has a recycling system
           that uses pipes with injectors which allow maintaining water homogeneity by
           avoiding stagnating zones and facilitating the application of chemicals.


20   24.   A suction cart to clean a structure that contains water bodies larger than
           15000 m3 for recreational use with color, transparency and cleanness
           characteristics similar to swimming pools or tropical seas at low cost,
           wherein said suction cart comprises: a supporting plate (1), a resin collar
           reinforced with fiberglass (4), pulling handles (5), a resin cover (6), a lateral
25         membrane flap (7), a steel frame (10), high density polyurethane rollers
           (11), auto-lubricated plastic wheels (12), an opening in a PVC pipe (14) to
           suction the bottom, a brush line (16) comprising plastic-based brushes with
           synthetic bristles (20) and a steel platen (21) with perforations or slots to
           fasten the brushes (20) in a continuous line, supporting plates (19a) for the
30         axles of the wheels and the rollers (19b), and a suction PVC line (17) with
           openings (14).




     Atty. Docket No. 174613                  27
                                      Cloward Appx 0053
